



Exhibit 10.20








    
 



REVOLVING CREDIT AGREEMENT
dated as of October 15, 2014,
as amended and restated as of July 11, 2019,
among
BRIGHTSPHERE INVESTMENT GROUP INC.,


THE LENDERS NAMED HEREIN,
and
CITIBANK, N.A., as Administrative Agent
___________________________
CITIGROUP GLOBAL MARKETS INC.
and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Joint Lead Arrangers and Joint Bookrunners
_________________________






 





--------------------------------------------------------------------------------






TABLE OF CONTENTS


 
 
Page



ARTICLE I


Definitions
SECTION 1.01. Defined Terms
 
1


SECTION 1.02. Classification of Loans and Borrowings
 
21


SECTION 1.03. Terms Generally
 
21


SECTION 1.04. Accounting Terms; GAAP
 
22


SECTION 1.05. References to Agreements
 
22





ARTICLE II


The Credits
SECTION 2.01. Commitments
 
22


SECTION 2.02. Loans and Borrowings
 
22


SECTION 2.03. Requests for Borrowings
 
23


SECTION 2.04. Letters of Credit
 
23


SECTION 2.05. Funding of Borrowings
 
27


SECTION 2.06. Interest Elections
 
27


SECTION 2.07. Fees
 
29


SECTION 2.08. Repayment of Loans; Evidence of Debt
 
29


SECTION 2.09. Interest on Loans
 
30


SECTION 2.10. Alternate Rate of Interest
 
30


SECTION 2.11. Termination and Reduction of Commitments
 
31


SECTION 2.12. Prepayment of Loans
 
31


SECTION 2.13. Increased Costs
 
32


SECTION 2.14. Break Funding Payments
 
33


SECTION 2.15. Taxes
 
33


SECTION 2.16. Payments Generally; Pro Rata Treatment; Sharing of Set‑offs
 
38


SECTION 2.17. Defaulting Lenders
 
39


SECTION 2.18. Mitigation Obligations; Replacement of Lenders
 
41


SECTION 2.19. Incremental Commitments
 
42









--------------------------------------------------------------------------------





ARTICLE III


Representations and Warranties
SECTION 3.01. Organization; Powers
 
44


SECTION 3.02. Authorization and Enforceability
 
44


SECTION 3.03. Approvals; No Conflict
 
44


SECTION 3.04. Financial Condition; No Material Adverse Change
 
44


SECTION 3.05. Properties
 
45


SECTION 3.06. Litigation and Environmental Matters
 
45


SECTION 3.07. Compliance with Laws and Agreements
 
45


SECTION 3.08. Investment Company Status
 
46


SECTION 3.09. Margin Regulations
 
46


SECTION 3.10. Taxes
 
46


SECTION 3.11. ERISA
 
46


SECTION 3.12. Disclosure
 
46


SECTION 3.13. Anti-Corruption Laws and Sanctions
 
46





ARTICLE IV


Conditions
SECTION 4.01. [Reserved.]
 
47


SECTION 4.02. Conditions to Each Credit Event
 
47





ARTICLE V


Affirmative Covenants
SECTION 5.01. Financial Statements; Ratings Changes and Other Information
 
47


SECTION 5.02. Notice of Material Events
 
49


SECTION 5.03. Existence; Conduct of Business
 
49


SECTION 5.04. Payment of Obligations
 
49


SECTION 5.05. Maintenance of Properties; Insurance
 
49


SECTION 5.06. Books and Records; Inspection Rights
 
49


SECTION 5.07. Compliance with Laws
 
50


SECTION 5.08. Use of Proceeds
 
50


SECTION 5.09. [Reserved.]
 
50









--------------------------------------------------------------------------------





ARTICLE VI


Negative Covenants
SECTION 6.01. Indebtedness
 
50


SECTION 6.02. Liens
 
52


SECTION 6.03. Sale and Lease-Back Transactions
 
53


SECTION 6.04. Fundamental Changes; Conduct of Business
 
53


SECTION 6.05. Asset Sales
 
53


SECTION 6.06. Transactions with Affiliates    
 
54


SECTION 6.07. Limitation on Restricted Payments    
 
55


SECTION 6.08. Limitation on Amendments to Certain Agreements
 
56


SECTION 6.09. Restrictive Agreements
 
56


SECTION 6.10. Hedging Agreements
 
57


SECTION 6.11. [Reserved.]
 
57


SECTION 6.12. Financial Covenants
 
57





ARTICLE VII


Events of Default


ARTICLE VIII


The Agent


ARTICLE IX


Miscellaneous
SECTION 9.01. Notices
 
61


SECTION 9.02. Survival
 
62


SECTION 9.03. Binding Effect
 
62


SECTION 9.04. Successors and Assigns
 
62


SECTION 9.05. Expenses; Indemnity; Damage Waiver
 
65


SECTION 9.06. Right of Setoff
 
66


SECTION 9.07. Applicable Law
 
66


SECTION 9.08. Waivers; Amendment
 
66


SECTION 9.09. No Fiduciary Relationship
 
67


SECTION 9.10. Entire Agreement
 
68


SECTION 9.11. WAIVER OF JURY TRIAL
 
68


SECTION 9.12. Severability
 
68


SECTION 9.13. Counterparts
 
68


SECTION 9.14. Headings
 
68


SECTION 9.15. Jurisdiction; Consent to Service of Process
 
69


SECTION 9.16. Confidentiality
 
69


SECTION 9.17. Electronic Communications
 
70


SECTION 9.18. USA Patriot Act
 
71


SECTION 9.19. Judgment Currency
 
71







--------------------------------------------------------------------------------






REVOLVING CREDIT AGREEMENT dated as of October 15, 2014, as amended and restated
as of July 11, 2019, among BRIGHTSPHERE INVESTMENT GROUP INC., a Delaware
corporation (the “Borrower”), the lenders from time to time party hereto and
CITIBANK, N.A., as administrative agent for such lenders.
The Borrower has requested that the Lenders extend credit in the form of
Commitments pursuant to which the Borrower may, during the Availability Period,
obtain Loans on a revolving credit basis and procure the issuance of Letters of
Credit in an aggregate amount at any time outstanding not in excess of US
$350,000,000 (as such amount may be increased in accordance herewith).
The Lenders are willing to extend such credit to the Borrower, and the Issuing
Bank is willing to issue such Letters of Credit, in each case, on the terms and
subject to the conditions set forth herein.
Accordingly, the parties hereto agree as follows:
ARTICLE I


Definitions


SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:


“2019 Assignment Agreement” means the Borrower Assignment & Assumption and
Amendment Agreement dated as of July 11, 2019, by and among BrightSphere UK, the
Borrower, the Lenders party hereto and the Agent.
“2019 Internal Reorganization” means the internal reorganization of the
BrightSphere Group to, among other things, transfer all of the material assets
and liabilities of BrightSphere UK to the Borrower, including (i) the entire
issued share capital of certain directly-owned subsidiaries of BrightSphere UK,
(ii) the rights and obligations of the BrightSphere UK under the Existing Credit
Agreement and this Agreement and (iii) the rights and obligations of
BrightSphere UK under its outstanding notes, in each case, as further described
in the 2019 Registration Statement);
“2019 Redomestication” means, collectively, and as further described in the 2019
Registration Statement, (a) the 2019 Internal Reorganization, (b) the subsequent
transactions changing the jurisdiction of incorporation of the holding company
of the BrightSphere Group from the United Kingdom to Delaware and (c) the
subsequent re-registration as a private company, winding up and dissolution of
BrightSphere UK.
“2019 Registration Statement” means Amendment No. 2 to the Form S-4 Registration
Statement filed by the Borrower with the SEC on May 14, 2019.
“ABR Borrowing” means a Borrowing comprised of ABR Loans.
“ABR Loan” means a Loan bearing interest at a rate determined by reference to
the Alternate Base Rate in accordance with the provisions of Article II.
“Accounts” means accounts payable owed to a Covered Subsidiary in respect of
Management Fees or Performance Fees or otherwise as compensation for the
provision of investment management or advisory services.


1

--------------------------------------------------------------------------------





“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to the product of (a) the LIBO Rate in effect for
such Interest Period and (b) Statutory Reserves.
“Administrative Questionnaire” means an Administrative Questionnaire supplied by
the Agent.
“Affiliate” means, when used with respect to a specified Person, another Person
that directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. In no event
shall the Agent or any Lender be deemed to be an Affiliate of the Borrower or
any of its Subsidiaries.
“Affiliate Subordination Agreement” means an Affiliate Subordination Agreement
substantially in the form of Exhibit F or otherwise satisfactory to the Agent.
“Agent” means Citibank in its capacity as administrative agent hereunder or any
successor administrative agent appointed in accordance with Article VIII hereof.
“Agent Parties” has the meaning assigned to such term in Section 9.17.
“Agreement” means this Revolving Credit Agreement, as amended from time to time
in accordance with the terms hereof.
“Alternate Base Rate” means, with respect to any ABR Borrowing or overdue
amounts hereunder for any day, a rate per annum (rounded upwards, if necessary,
to the next 1/100 of 1%) equal to the greatest of (a) the Prime Rate in effect
on such day, (b) the Federal Funds Effective Rate in effect on such day plus ½
of 1% and (c) the Adjusted LIBO Rate for a one-month Interest Period commencing
on such day (or, if such day is not a Business Day, the immediately preceding
Business Day) plus 1%; provided that, for purposes of this definition the
Adjusted LIBO Rate on any day shall be based on the rate per annum equal to the
London interbank offered rate as administered by the ICE Benchmark
Administration Limited (or any other Person that takes over the administration
of such rate) for deposits in U.S. Dollars (for delivery on such day) with a
term of one month as displayed on the Reuters screen page that displays such
rate (currently page LIBOR01) (or, in the event such rate does not appear on a
page of the Reuters screen, on the appropriate page of such other information
service that publishes such rate as shall be selected by the Agent from time to
time in its reasonable discretion), at approximately 11:00 a.m., London time,
two Business Days prior to such day. If for any reason the Agent shall have
determined (which determination shall be conclusive absent manifest error) that
it is unable to ascertain the Federal Funds Effective Rate for any reason,
including the inability or failure of the Agent to obtain a quotation in
accordance with the terms thereof, the Alternate Base Rate shall be determined
without regard to clause (b) of the first sentence of this definition until the
circumstances giving rise to such inability no longer exist. Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted LIBO Rate, as the case may be.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries concerning or
relating to bribery, corruption or money laundering, including the U.S. Foreign
Corrupt Practices Act and the UK Bribery Act.
“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment; provided that when a
Defaulting Lender shall


2

--------------------------------------------------------------------------------





exist, “Applicable Percentage” shall mean the percentage of the aggregate amount
of the Lenders’ Commitments (disregarding any Defaulting Lender’s Commitment)
represented by such Lender’s Commitment. If the Commitments have terminated or
expired, the Applicable Percentages shall be determined based upon the
Commitments most recently in effect, giving effect to any assignments of Credit
Exposures that shall have occurred after such termination or expiration.
“Applicable Rate” means, for any day, with respect to the commitment fees
payable hereunder, or with respect to any Eurodollar Loan or ABR Loan, as the
case may be, the applicable rate per annum set forth below under the caption,
“Commitment Fee Rate”, “Eurodollar Margin” or “ABR Margin”, as the case may be,
based upon the Category that applies on such day:
Pricing Category
Rating
Leverage
Ratio
Commitment
Fee Rate
Eurodollar Margin
ABR Margin
Category 1
BBB+ or Baa1 and higher
≤1.00:1.00
0.200%
1.25%
0.25%
Category 2
BBB or Baa2
≤1.75:1.00, but >1.00:1.00
0.250%
1.50%
0.50%
Category 3
BBB- or Baa3
≤2.25:1.00, but >1.75:1.00
0.375%
1.75%
0.75%
Category 4
Less than BBB- or Baa3
>2.25:1.00
0.500%
2.00%
1.00%



The applicable Pricing Category will be based on (a) at any time prior to the
date that either Moody’s or S&P has assigned an initial rating to the Borrower’s
senior, unsecured long-term indebtedness for borrowed money that is not subject
to any credit enhancement, the Leverage Ratio of the Borrower calculated as of
the last date of the most recently ended fiscal quarter of the Borrower for
which financial statements and a compliance certificate have been delivered
pursuant to Section 5.04; provided that, until such financial statements and
compliance certificate have been delivered for the first full fiscal quarter
ending after the Closing Date and for so long as this clause (a) applies, the
Pricing Category shall be Pricing Category 2 and (b) on any time on or after the
date on which such initial ratings from either of Moody’s and S&P have been
assigned, the Applicable Ratings. For purposes of the foregoing, (i) if either
Moody’s or S&P shall cease to have in effect an Applicable Rating (other than by
reason of the circumstances referred to in the next succeeding paragraph), then
the applicable Pricing Category will be based on the single available Applicable
Rating, (ii) if the Applicable Ratings established or deemed to have been
established by Moody’s and S&P shall fall within different Pricing Categories,
the applicable Pricing Category shall be based on the higher of the two
Applicable Ratings unless one of the ratings is two or more Pricing Categories
lower than the other, in which case the applicable Pricing Category shall be
determined by reference to the Pricing Category one rating higher than the
lowest of the two Applicable Ratings, and (iii) if the Applicable Ratings
established by Moody’s and S&P shall be changed (other than as a result of a
change in the rating system of Moody’s or S&P), such change shall be effective
as of the date on which it is first announced by the applicable rating agency,
regardless of when notice of such change shall have been furnished by the
Borrower to the Agent and the Lenders. Each change in the Applicable Rate shall
apply during the period commencing on the effective date of such change and
ending on the date immediately preceding the effective date of the next such
change. From and after the time that an initial Applicable Rating is
established, for any day when no Applicable Rating is in effect, the Commitment
Fee Rate, the Eurodollar Margin and the ABR Margin shall be the rates set forth
opposite Pricing Category 4.


If the rating system of Moody’s or S&P shall change, or if either such rating
agency shall cease to be in the business of rating corporate debt obligations,
the Borrower and the Lenders shall negotiate in good faith to amend this
definition to reflect such changed rating system or the unavailability of
ratings from such rating agency and, pending the effectiveness of any such
amendment, the Commitment Fee Rate, the Eurodollar


3

--------------------------------------------------------------------------------





Margin and the ABR Margin shall be determined by reference to the rating most
recently in effect prior to such change or cessation.


“Applicable Rating” means, for each of Moody’s and S&P, (a) the rating assigned
by such rating agency to the Borrower’s senior, unsecured long-term indebtedness
for borrowed money that is not subject to any credit enhancement, (b) if such
rating agency shall not have in effect a rating referred to in the preceding
clause (a), then the rating assigned by such rating agency to the Loans, if any,
or (c) if such rating agency shall not have in effect a rating referred to in
either of the preceding clause (a) or (b), the “company” or “corporate credit”
rating assigned by such rating agency to the Borrower.
“Approved Fund” has the meaning assigned to such term in Section 9.04(b).
“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 9.04), and accepted by the Agent, in
substantially the form of Exhibit A.
“Assignment and Restatement Effective Date” has the meaning assigned to such
term in the 2019 Assignment Agreement.
“Availability Period” means the period from and including the Closing Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.
“Board” means the Board of Governors of the Federal Reserve System of the United
States.
“Borrower” has the meaning assigned to such term in the heading of this
Agreement.
“Borrowing” means Loans of the same Type made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.
“Borrowing Request” has the meaning assigned to such term in Section 2.03(a).
“BrightSphere Group” means the corporate group that contains BrightSphere UK and
its operating subsidiaries.
“BrightSphere UK” means BrightSphere Investment Group plc, a public limited
company organized under the laws of England and Wales.
“Business Day” means any day (other than a day which is a Saturday, Sunday or
legal holiday in the State of New York or the United Kingdom) on which banks are
open for business in New York City and the United Kingdom; provided, however,
that when used in connection with a Eurodollar Loan, the term “Business Day”
shall also exclude any day on which banks are not open for dealings in U.S.
Dollar deposits in the London interbank market.
“Capitalized Lease Obligations” of any Person means the obligations of such
person under any lease that would be capitalized on a balance sheet of such
person prepared in accordance with GAAP, and the amount of such obligations at
any time shall be the capitalized amount thereof at such time determined in
accordance with GAAP.
“Cash Collateralize” means, to pledge and deposit with, or deliver to the Agent,
for the benefit of an Issuing Bank, as collateral for the obligations of the
Borrower in respect of Letters of Credit or the obligations of Lenders to
acquire participations in Letters of Credit, cash or, if the Agent and the
applicable


4

--------------------------------------------------------------------------------





Issuing Bank shall agree in their sole discretion, other credit support, in each
case pursuant to documentation in form and substance satisfactory to the Agent
and each applicable Issuing Bank. “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.
“Change in Control” means (i) any Person or group (within the meaning of the
Exchange Act and the rules of the SEC thereunder) shall acquire or hold,
directly or indirectly, beneficially or of record, Equity Interests of the
Borrower representing more than 50% of the aggregate voting power represented by
all issued and outstanding Equity Interests of the Borrower, (ii) less than a
majority of the members of the board of directors of the Borrower shall be
individuals who are either (x) members of such board on the Assignment and
Restatement Effective Date or (y) members of the board whose election, or
nomination for election by the stockholders of the Borrower, was approved by a
vote of at least a majority of the members of the board then in office who are
individuals described in clause (x) above or this clause (y) or (iii) any
“Change in Control” (or similar event, however denominated) of the Borrower as
defined in any agreement or instrument evidencing or governing Indebtedness
(other than Non-Recourse Seed Indebtedness) or obligations in respect of one or
more Hedging Agreements, of any one or more of the Borrower and its Covered
Subsidiaries in an aggregate principal amount exceeding $50,000,000 shall occur.
For purposes of the preceding sentence, the “principal amount” of the
obligations of the Borrower or any Covered Subsidiary in respect of any Hedging
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that the Borrower or such Covered Subsidiary would be
required to pay if such Hedging Agreement were terminated at such time.
“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption of any law, rule, regulation or treaty, (b) any
change in any law, rule, regulation or treaty or in the interpretation or
application thereof by any Governmental Authority or (c) compliance by any
Lender (or, for purposes of Section 2.13(b), by any lending office of such
Lender or by such Lender’s holding company, if any) with any request, guideline
or directive (whether or not having the force of law) of any Governmental
Authority made or issued after the Closing Date; provided, however, that
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and each request, rule, guideline or
directive thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case under clauses (x) and (y)
above be deemed to be a “Change in Law”, regardless of the date enacted, adopted
or issued.
“Citibank” means Citibank, N.A. and its successors and assigns.
“Closing Date” means October 15, 2014, the date on which the conditions to
effectiveness of this Agreement set forth in Section 4.01 of the Existing Credit
Agreement were satisfied (or waived in accordance with Section 9.08).
“Code” means the Internal Revenue Code of 1986, as amended.
“Co-Investment Deed” has the meaning assigned to such term in the Existing
Credit Agreement.
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans hereunder (and to acquire participations in Letters of Credit as
provided for herein), expressed as an amount representing the maximum aggregate
permitted amount of such Lender’s Credit Exposure hereunder, as such commitment
may be (a) reduced from time to time pursuant to Section 2.11, (b) reduced or
increased


5

--------------------------------------------------------------------------------





from time to time pursuant to assignments by or to such Lender pursuant to
Section 9.04 or (c) increased pursuant to Incremental Commitments of such Lender
pursuant to Section 2.19. The amount of each Lender’s Commitment is set forth
opposite such Lender’s name on Schedule 2.01 or, if such Lender has entered into
an Assignment and Assumption or Incremental Facility Agreement, set forth for
such Lender in the Register. The aggregate amount of the Lenders’ Commitments as
of the Closing Date was $350,000,000.
“Compliance Certificate” means a Compliance Certificate of a Financial Officer
of the Borrower substantially in the form of Exhibit E.
“Consolidated Adjusted EBITDA” means, for any period, Consolidated Net Income
for such period (a) excluding, without duplication and to the extent added or
subtracted in computing Consolidated Net Income, (i) interest expense, including
interest expense historically paid to Parent, (ii) income tax expense and tax
benefits, (iii) depreciation and amortization charges, (iv) non-cash notional
corporate cost allocations, (v) non-cash expenses representing changes in the
value of equity and profit interests in subsidiaries held by key employees of
such subsidiaries, (vi) seed capital and co-investment gains, losses and related
financing costs, (vii) restructuring costs related to an exit from a distinct
product or line of business, (viii) non-cash compensation expenses related to
the award of stock or equity options, (ix) non-recurring cash expenses relating
to capital transactions, including the IPO, (x) non-cash impairment charges
relating to acquired goodwill and intangible assets, and (xi) other non-cash
charges and expenses; provided that any cash payment made with respect to any
non-cash expenses or charges added back in computing Consolidated Adjusted
EBITDA for any earlier period pursuant to clause (a)(xi) shall be subtracted in
computing Consolidated Adjusted EBITDA for the period in which such cash payment
is made, and (b) less, without duplication and to the extent otherwise included
in computing such Consolidated Net Income, nonrecurring gains, in each case
determined on a consolidated basis for the Borrower in accordance with GAAP, as
applicable.
“Consolidated Interest Expense” means, for any period, the total cash interest
expense, other than interest expense associated with any Non-Recourse Seed
Indebtedness or of any Fund or Fund Entity, of the Borrower and its Covered
Subsidiaries on a consolidated basis for such period, in each case determined in
accordance with GAAP.
“Consolidated Net Income” means, for any period, the consolidated net income or
loss from continuing operations attributable to controlling interests of the
Borrower and the Covered Subsidiaries for such period (other than net income or
loss attributable to any Funds or Fund Entities), determined on a consolidated
basis in accordance with GAAP.
“Consolidated Total Indebtedness” means, as of any date, the aggregate amount of
all Indebtedness of the Borrower and the Covered Subsidiaries outstanding as of
such date, in the amount that would be reflected on a balance sheet of the
Borrower and the Covered Subsidiaries prepared on a consolidated basis as of
such date in accordance with GAAP, excluding (i) accrued long-term liabilities
in respect of previously recognized compensation expense attributable to equity
and profit awards to employees, (ii) Non-Recourse Seed Indebtedness, (iii)
Indebtedness of consolidated Fund Entities that is not subject to any Guarantee
of the Borrower or any Covered Subsidiary and (iv) Indebtedness owed by the
Borrower to OMGUK under the Note.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a person, whether as
general partner or through the ownership of voting securities, by contract or
otherwise, and “Controlling” and “Controlled” shall have meanings correlative
thereto.


6

--------------------------------------------------------------------------------





“Core Business Entity” means any Person that is engaged in, or earns or is
entitled to receive fees or income (including investment income and fees,
Management Fees and Performance Fees) from, one or more Core Businesses.
“Core Businesses” means (i) investment or asset management services, financial
advisory services, money management services or similar or related activities,
including but not limited to services provided to mutual funds, private equity
or debt funds, hedge funds, funds of funds, corporate or other business entities
or individuals and in respect of separately managed accounts and (ii) investing
in Equity Interests of entities substantially all of the businesses of which
consist of providing services referred to in clause (i).
“Covered Subsidiaries” means each of the Subsidiaries other than any
Subsidiaries that are Fund Entities. For the avoidance of doubt, references to
the term “Covered Subsidiaries” shall (a) not include (i) Heitman LLC or (ii)
Investment Counselors of Maryland, LLC unless and until such entity becomes a
“Subsidiary” as defined herein and (b) include BrightSphere UK.
“Credit Exposure” means, with respect to any Lender at any time, the sum of the
principal amount of such Lender’s Loans outstanding at such time and such
Lender’s LC Exposure at such time.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would constitute an Event of Default.
“Defaulting Lender” means, subject to Section 2.17(b), any Lender that (a) has
failed, within two Business Days of the date required to be funded or paid, to
(i) fund all or any portion of its Loans unless such Lender notifies the Agent
in writing that such failure is the result of such Lender’s good faith
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, (ii) fund any
portion of its participations in Letters of Credit or (iii) pay to the Agent,
any Issuing Bank or any other Lender any other amount required to be paid by it
hereunder, (b) has notified the Borrower, the Agent or any Issuing Bank in
writing that it does not intend or expect to comply with its funding obligations
hereunder or generally under other agreements in which it commits to extend
credit, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s good faith determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (c) has failed, within three Business
Days after written request by the Agent, any Issuing Bank or the Borrower made
in good faith, to provide a certification from an authorized officer of such
Lender in writing to the Agent and the Borrower that it will comply with its
obligations (and is financially able to meet such obligations) hereunder to fund
prospective Loans and participations in outstanding Letters of Credit (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written certification by the Agent and the Borrower),
(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate,


7

--------------------------------------------------------------------------------





disavow or disaffirm any contracts or agreements made with such Lender or (e)
has, or has a direct or indirect parent company that has, become the subject of
a Bail-In Action. Any determination by the Agent that a Lender is a Defaulting
Lender under any one or more of clauses (a) through (e) above shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender (subject to Section 2.17(b)) upon delivery of written
notice of such determination to the Borrower, each Issuing Bank and each Lender.
“Deferred Tax Asset Deed” has the meaning assigned to such term in the Existing
Credit Agreement.
“Dollars”, “dollars” or “$” means lawful money of the United States of America.
“Eligible Assignee” means any Person (other than a natural person (or a holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural person), the Borrower or any Subsidiary or Affiliate
thereof) that meets the requirements to be an assignee under Section 9.04(b).
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources or the
management, release or threatened release of any Hazardous Material.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests, beneficial interests or other ownership interests, whether
voting or nonvoting, in, or interests in the income or profits of, a Person, and
any warrants, options or other rights entitling the holder thereof to purchase
or acquire any of the foregoing.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414 of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30‑day notice period is waived); (b) any failure by any Plan
to meet the minimum funding standards (as defined in Section 412 of the Code or
Section 302 of ERISA) applicable to such Plan, in each instance, whether or not
waived; (c) the filing pursuant to Section 412(c) of the Code or Section 302(c)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) a determination that any Plan is, or is expected to be,
in “at risk” status (as defined in Section 303(i)(4) of ERISA or Section
430(i)(4) of the


8

--------------------------------------------------------------------------------





Code); (e) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(f) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (g) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; (h) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA or in “endangered” or “critical” status
within the meaning of Section 305 of ERISA or Section 432 of the Code or (i) the
occurrence of a non-exempt “prohibited transaction” (as defined in Section 4975
of the Code or Section 406 of ERISA) with respect to a Plan with respect to
which the Borrower or any ERISA Affiliate is a “disqualified person” (within the
meaning of Section 4975 of the Code) or a “party in interest” (within the
meaning of Section 406 of ERISA) which results in liability to the Borrower or a
Covered Subsidiary.
“Eurodollar Borrowing” means a Borrowing comprised of Eurodollar Loans.
“Eurodollar Loan” means a Loan bearing interest at a rate determined by
reference to the Adjusted LIBO Rate in accordance with the provisions of
Article II.
“Event of Default” has the meaning assigned to such term in Article VII.
“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated
and including (for the avoidance of doubt) any backup withholding in respect
thereof), franchise Taxes and branch profits Taxes, in each case, (i) imposed by
the United States of America (or any political subdivision thereof) or as a
result of such Recipient being organized under the laws of, or having its
principal office or, in the case of any Lender, its applicable lending office
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof) or (ii) that are Other Connection Taxes, (b) in the case of a Lender,
any U.S. Federal withholding Taxes imposed with respect to an applicable
interest in a Loan or Commitment pursuant to a law in effect on the date (i)
such Lender acquires such interest in the Loan or Commitment (other than
pursuant to an assignment request pursuant to Section 2.18) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.15(a), amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) any Taxes
attributable to such Recipient’s failure to comply with Section 2.15(f), (d) any
U.S. Federal withholding Taxes imposed under FATCA and (e) any UK Excluded
Withholding Taxes.
“Existing Credit Agreement” means this Agreement as in effect immediately prior
to giving effect to the 2019 Assignment Agreement on the Assignment and
Restatement Effective Date.
“FATCA” means Sections 1471 through 1474 of the Code, as of the Closing Date (or
any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof, any agreement entered into pursuant to Section
1471(b)(1) of the Code, any intergovernmental agreement entered into in
connection with the implementation of such Sections of the Code and any fiscal
or regulatory legislation, rules or practices adopted pursuant to such
intergovernmental agreement.


9

--------------------------------------------------------------------------------





“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day which is a Business Day, the quotation for such day for such
transactions received by the Agent from a Federal funds broker of recognized
standing selected by it.
“Fee Letters” means the letter agreements, each dated September 4, 2014 between
(i) the Borrower, Citibank and Citigroup Global Markets Inc. and (ii) the
Borrower, Bank of America, N.A., and Merrill Lynch, Pierce, Fenner & Smith,
Incorporated.
“Financial Officer” means (i) the chief financial officer of the Borrower, (ii)
the chief executive officer of the Borrower, (iii) the head of affiliate
management of the Borrower and (iv) any other senior officer of the Borrower
designated in writing to the Agent by any of the foregoing officers of the
Borrower.
“Foreign Lender” means a Lender that is a resident or organized under the laws
of a jurisdiction other than that in which the Borrower is resident for tax
purposes.
“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to any Issuing Bank, such Defaulting Lender’s LC Exposure with respect
to Letters of Credit issued by such Issuing Bank other than LC Exposure as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof.
“Fund” means any investment fund or investment vehicle, including mutual funds,
organized as a separate legal entity that is required to be consolidated with
the Borrower under GAAP.
“Fund Entity” means (a) any Fund in respect of which any of the Covered
Subsidiaries acts as manager or investment advisor or has rights with respect to
Management Fees or Performance Fees and (b) any entity in which any entity
described in clause (a) has an investment.
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America, applied on a consistent basis.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or (d) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness; provided, that the term Guarantee shall not include endorsements
for collection or deposit in the ordinary course of business. The amount, as of
any date of determination, of any Guarantee shall be the principal amount
outstanding on such date of Indebtedness or


10

--------------------------------------------------------------------------------





other obligation guaranteed thereby (or, in the case of (i) any Guarantee the
terms of which limit the monetary exposure of the guarantor or (ii) any
Guarantee of an obligation that does not have a principal amount, the maximum
monetary exposure as of such date of the guarantor under such Guarantee (as
determined, in the case of clause (i), pursuant to such terms or, in the case of
clause (ii), reasonably and in good faith by a Financial Officer)). When used as
a verb, the term “Guarantee” means to provide a Guarantee.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.
“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.
“Incremental Commitments” means, with respect to any Lender, the commitment, if
any, of such Lender, established in accordance with Section 2.19 pursuant to an
Incremental Facility Agreement, (a) to make Loans and to acquire participations
in Letters of Credit hereunder, (b) to make revolving loans as part of a new
tranche under this Agreement, or (c) to make term loans, in each case expressed
as an amount representing the maximum aggregate permitted amount of such
Lender’s Credit Exposure (or an equivalent amount in the case of clauses (b) and
(c)) under such Incremental Facility Agreement.
“Incremental Facility Agreement” means an Incremental Facility Agreement, in
form and substance reasonably satisfactory to the Agent, among the Borrower, the
Agent and one or more Incremental Lenders, establishing Incremental Commitments
and effecting such other amendments hereto and to the other Loan Documents as
are contemplated by Section 2.19.
“Incremental Lender” means a Lender with an Incremental Commitment.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person (excluding trade accounts payable incurred in
the ordinary course of business), (d) all obligations of such Person in respect
of the deferred purchase price of property or services (including payments in
respect of non-competition agreements or other arrangements representing
acquisition consideration, in each case entered into in connection with an
acquisition, but excluding (i) current accounts payable incurred in the ordinary
course of business, (ii) deferred compensation payable to directors, officers or
employees of the Borrower or any Covered Subsidiary and (iii) any purchase price
adjustment or earnout incurred in connection with an acquisition, except to the
extent that on any date the amount payable pursuant to such purchase price
adjustment or earnout is, or becomes, reasonably determinable and would be
required to be reflected on a consolidated balance sheet of the Borrower
prepared as of such date in accordance with GAAP), (e) all Capitalized Lease
Obligations of such Person, (f) the maximum aggregate amount of all letters of
credit and letters of guaranty in respect of which such Person is an account
party (other than obligations with respect to any letter of credit and letter of
guaranty securing obligations not otherwise constituting Indebtedness that is
entered into in the ordinary course of business to the extent such letter of
credit or letter of guaranty is not drawn upon), (g) all obligations, contingent
or otherwise, of such Person in respect of bankers’ acceptances, (h) all
Indebtedness of others secured by (or for which the holder


11

--------------------------------------------------------------------------------





of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed by such Person, and (i)
all Guarantees by such Person of Indebtedness of others. The Indebtedness of any
Person shall include the Indebtedness of any other Person (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such other Person, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor. For the avoidance
of doubt, the term Indebtedness shall not include any obligations of a Person
under the Co-Investment Deed or the Deferred Tax Asset Deed, in each case as in
effect on the Closing Date, to the extent such obligations were reflected on the
consolidated pro forma balance sheet of the Borrower included in the
Registration Statement.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.
“Intellectual Property License Agreement” has the meaning assigned to such term
in the Existing Credit Agreement.
“Interest Coverage Ratio” means, for any period, the ratio of (a) Consolidated
Adjusted EBITDA for such period to (b) Consolidated Interest Expense for such
period; provided that the Interest Coverage Ratio in respect of each Test Period
ending on the last day of each of the first four fiscal quarters of the Borrower
ending after the Closing Date will be the ratio of (i) Consolidated Adjusted
EBITDA for such Test Period to (ii) an amount equal to the actual Consolidated
Interest Expense from the Closing Date through the last day of such Test Period
multiplied by a fraction the numerator of which is 365 and the denominator of
which is the number of days from the Closing Date through the last day of such
Test Period.
“Interest Election Request” has the meaning assigned to such term in
Section 2.06(b).
“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable thereto and, in the case of
a Eurodollar Loan with an Interest Period of more than three months’ duration,
each day that would have been an Interest Payment Date for such Loan had
successive Interest Periods of three months’ duration been applicable to such
Loan.
“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day (or, if there is no numerically corresponding day, on the last
day) in the calendar month that is one, two, three or six months (or, if agreed
to by each of the Lenders, 12 months) thereafter, as the Borrower may elect;
provided, however, that (i) if any Interest Period would end on a day other than
a Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Borrowing initially will be the date on which
such Borrowing is made and thereafter will be the effective date of the most
recent conversion or continuation of such Borrowing.
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Agent (which determination shall be conclusive and binding
absent manifest error) to be equal to the rate that results from interpolating


12

--------------------------------------------------------------------------------





on a linear basis between: (a) the LIBO Screen Rate for the longest period for
which the LIBO Screen Rate is available that is shorter than the Impacted
Interest Period; and (b) the LIBO Screen Rate for the shortest period for which
that Screen Rate is available that exceeds the Impacted Interest Period, in each
case, at such time.
“IPO” means the initial public offering and sale by OMGUK, as selling
shareholder, of at least 15% of the ordinary shares of the Borrower (calculated
on a fully-diluted basis) pursuant to an effective registration statement filed
with the SEC in accordance with the Securities Act of 1933 and the rules and
regulations of the SEC promulgated thereunder.
“IRS” means the United States Internal Revenue Service.
“Issuing Bank” means (a) Citibank, N.A., and (b) each Lender that shall have
become an Issuing Bank hereunder as provided in Section 2.04(i) (other than any
Person that shall have ceased to be an Issuing Bank as provided in
Section 2.04(i)), each in its capacity as an issuer of Letters of Credit
hereunder. Each Issuing Bank may, in its discretion, arrange for one or more
Letters of Credit to be issued by any domestic or foreign branch or by
Affiliates of such Issuing Bank, in which case the term “Issuing Bank” shall
include any such branch or Affiliate with respect to Letters of Credit issued by
such branch or Affiliate (it being agreed that such Issuing Bank shall, or shall
cause such branch or Affiliate to, comply with the requirements of Section 2.04
with respect to such Letters of Credit).
“Landmark Acquisition” means the acquisition of Landmark Partners by the
Borrower pursuant to the Landmark Acquisition Agreement as in effect on the
Third Amendment Effective Date.
“Landmark Acquisition Agreement” means the Purchase Agreement dated as of June
13, 2016, by and among Landmark Partners, LLC, OMAM (2016 Newco) LLC, OMAM Inc.,
LMRK Intermediary, Inc., the Sellers named therein and the Seller Representative
named therein, as such agreement may be amended, amended and restated,
supplemented or otherwise modified prior to the Third Amendment Effective Date.
“Landmark Credit Agreement” means the Fifth Amended and Restated Loan and
Security Agreement dated as of May 27, 2014, between Landmark Partners and
Silicon Valley Bank, as amended by the First Loan Modification Agreement dated
as of March 31, 2016, as such agreement may be amended, amended and restated,
supplemented or otherwise modified prior to the Third Amendment Effective Date.
“Landmark Partners” means Landmark Partners, LLC, a Delaware limited liability
company.
“Landmark Partners Closing Date” means the date on which the Landmark
Acquisition was consummated pursuant to the Landmark Acquisition Agreement in
effect on the Third Amendment Effective Date.
“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.
        
“LC Expiration Date” has the meaning assigned to such term in Section 2.04(c).


“LC Exposure” means, at any time, the aggregate amount of (a) the sum of the
amounts of all Letters of Credit that remain available for drawing at such time
and (b) the sum of all LC Disbursements that have not yet been reimbursed by or
on behalf of the Borrower at such time. The LC Exposure of any Lender at any
time shall be its Applicable Percentage of the total LC Exposure at such time.


13

--------------------------------------------------------------------------------





“Lenders” means (a) the Persons listed on Schedule 2.01 (unless any such Person
has ceased to be a party hereto pursuant to an Assignment and Assumption) and
(b) any financial institution that has become a party hereto pursuant to an
Assignment and Assumption or an Incremental Facility Agreement (unless it has
ceased to be a Lender pursuant to an Assignment and Assumption).


“Letter of Credit” means any standby letter of credit issued pursuant to this
Agreement.
“Leverage Ratio” means, on any date, the ratio of (a) Consolidated Total
Indebtedness as of such date to (b) Consolidated Adjusted EBITDA for the Test
Period most recently ended on or prior to such date.
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the London interbank offered rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for U.S. Dollars for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such
rate (or, in the event such rate does not appear on a Reuters page or screen, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
from time to time as selected by the Agent in its reasonable discretion; in each
case the “LIBO Screen Rate”) at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period; provided that
if the LIBO Screen Rate shall be less than zero, such rate shall be deemed to be
zero for the purposes of this Agreement; provided further that if the Screen
Rate shall not be available at such time for such Interest Period (an “Impacted
Interest Period”) then the LIBO Rate shall be the Interpolated Rate; provided
further that if any Interpolated Rate shall be less than zero, such rate shall
be deemed to be zero for purposes of this Agreement.
“LIBO Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, encumbrance, charge or security interest in or on such asset, (b) the
interest of a vendor or a lessor under any conditional sale agreement, capital
lease or title retention agreement relating to such asset and (c) in the case of
securities, any purchase option, call or similar right of a third party with
respect to such securities.
“Loan Documents” means this Agreement, the Fee Letters and the Incremental
Facility Agreements.
“Loans” means the revolving loans made by the Lenders to the Borrower pursuant
to Section 2.02(a) of this Agreement.
“Management Fee Agreement” means any agreement or instrument requiring the
payment of Management Fees, including any such agreement contained in the
limited partnership agreement or other organizational documents of a Fund or
Fund Entity, or any direct or indirect interest of the Borrower or any of the
Covered Subsidiaries in the payment of Management Fees, including such interests
arising by virtue of their ownership of Equity Interests under the limited
partnership and other organizational documents of a Fund or Fund Entity or of a
Person other than a Covered Subsidiary that is party to a Management Fee
Agreement.
“Management Fees” means, without duplication, (i) any and all management fees
and other fees (excluding incentive or performance fees dependent on investment
performance or results) for management services (whether pursuant to a
Management Fee Agreement or otherwise) and any and all distributions received by
the Borrower or any Covered Subsidiary the source of which is Management Fees,


14

--------------------------------------------------------------------------------





(ii) any and all “Management Fees” payable pursuant to any Management Fee
Agreement and (iii) any and all payments received which are treated as a credit
or offset or otherwise reduce such fees, and shall in any event include the
“management fees” reported on the consolidated financial statements of the
Borrower prepared in accordance with GAAP.
“Margin Stock” has the meaning given such term under Regulation U.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, financial condition or results of operations of the Borrower and its
Covered Subsidiaries, taken as a whole, (b) the ability of the Borrower to
perform its payment obligations under any Loan Document, (c) the rights of or
remedies available to the Lenders under any Loan Document or (d) the validity or
enforceability against the Borrower of any Loan Document.
“Material Indebtedness” means Indebtedness (other than the Loans, Letters of
Credit and Non-Recourse Seed Indebtedness) or obligations in respect of one or
more Hedging Agreements, of any one or more of the Borrower and its Covered
Subsidiaries in an aggregate principal amount exceeding $50,000,000. For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations of the Borrower or any Covered Subsidiary in respect of any Hedging
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that the Borrower or such Covered Subsidiary would be
required to pay if such Hedging Agreement were terminated at such time.
“Maturity Date” means the fifth anniversary of the Closing Date (or, if such day
is not a Business Day, the next succeeding Business Day).
“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA, to which the Borrower or any ERISA Affiliate makes or is obligated to
make contributions, or during the preceding five plan years, has made or been
obligated to make contributions.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all or all affected
Lenders in accordance with the terms of Section 9.08(b) and (b) has been
approved by the Required Lenders.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-Recourse Seed Indebtedness” means Indebtedness incurred by a Subsidiary to
finance seed capital investments, which shall include incubation capital (to
establish a track record), scale capital (to extend an existing product into a
commingled fund) and co-investment capital (to support the formation of a
closed-end partnership); provided that (i) such Indebtedness is not Guaranteed
by the Borrower or any Covered Subsidiary and (ii) such Indebtedness has
recourse solely to the investments being financed and not to any other assets of
the Borrower or any Covered Subsidiary.
“Note” has the meaning assigned to such term in the Existing Credit Agreement.
“Obligations” means (a) the principal of and interest (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) on the Loans made to the Borrower, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (b) each payment required


15

--------------------------------------------------------------------------------





to be made by the Borrower in respect of any Letter of Credit, when and as due,
including payments in respect of reimbursement of disbursements, interest
thereon and obligations to provide cash collateral and (c) all other monetary
obligations, including fees, costs, expenses and indemnities, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of the Borrower under this Agreement or any other
Loan Document.
“OMGUK” has the meaning assigned to such term in the Existing Credit Agreement.
“OMGUK Dividend” has the meaning assigned to such term in the Existing Credit
Agreement.
“OMGUK Dividend Note” has the meaning assigned to such term in the Existing
Credit Agreement.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, or from
the registration, receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document, except any such Taxes that (a) are
Other Connection Taxes imposed with respect to an assignment (other than an
assignment made pursuant to Section 2.17) or (b) arise as a result of the
voluntary registration by a Lender of a Loan Document.
“Parent” has the meaning assigned to such term in the Existing Credit Agreement.
“Parent Agreements” means the Shareholder Agreement, the Seed Capital Management
Agreement, the Co-Investment Deed, the Deferred Tax Asset Deed and the
Intellectual Property License Agreement.
“Participant” has the meaning given such term in Section 9.04(c).
“Participant Register” has the meaning given such term in Section 9.04(c).
“PBGC” means the Pension Benefit Guarantee Corporation referred to and defined
in ERISA and any successor entity performing similar functions.
“Performance Fees” means ownership interests or contractual rights representing
the right to receive compensation dependent on investment performance or results
and payments or distributions made or owed to a Covered Subsidiary in respect
thereof.
“Permitted Encumbrances” means:
(a) Liens imposed by law for Taxes that are not yet due or are being contested
in compliance with Section 5.04;


(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like


16

--------------------------------------------------------------------------------





Liens imposed by law (other than any Lien imposed pursuant to Section 430(k) of
the Code or Section 303(k) of ERISA or a violation of Section 436 of the Code),
arising in the ordinary course of business and securing obligations that are not
overdue by more than 30 days or are being contested in compliance with
Section 5.04;


(c) pledges and deposits made (i) in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security and similar laws and (ii) in respect of letters of credit, bank
guarantees or similar instruments issued for the account of the Borrower or any
Covered Subsidiary in the ordinary course of business supporting obligations of
the type set forth in subclause (i) above;


(d) pledges and deposits made (i) to secure the performance of bids, trade
contracts, leases, statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature, in each case in the ordinary
course of business and (ii) in respect of letters of credit, bank guarantees or
similar instruments issued for the account of Borrower or any Covered Subsidiary
in the ordinary course of business supporting obligations of the type set forth
in clause (i) above;


(e) judgment liens in respect of judgments that do not constitute an Event of
Default under Article VII;


(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not materially detract from the value of the affected property or interfere
with the ordinary conduct of business of the Borrower or any Covered Subsidiary;


(g) banker’s liens, rights of setoff or similar rights and remedies as to
deposit accounts or other funds maintained with depository institutions;
provided that such deposit accounts or funds are not established or deposited
for the purpose of providing collateral for any Indebtedness and are not subject
to restrictions on access by Borrower or any Covered Subsidiary in excess of
those required by applicable banking regulations;


(h) Liens representing any interest or title of a licensor, lessor or
sublicensor or sublessor, or a licensee, lessee or sublicensee or sublessee, in
the property subject to any lease, license or sublicense or concession agreement
permitted by this Agreement;


(i) Liens that are contractual rights of set-off; and


(j) custodial liens, administrator liens and other similar Liens relating to
investment assets, including rights of setoff, incurred in the ordinary course
of business; provided that such assets are not subjected to such Liens for the
purpose of providing collateral for any Indebtedness;


provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
“Person” or “person” means any natural person, corporation, business trust,
joint venture, association, company, partnership, limited liability company or
government, or any agency or political subdivision thereof.
“Plan” means any employee pension benefit plan, as defined in Section 3(2) of
ERISA, (other than a Multiemployer Plan) that is subject to the provisions of
Title IV of ERISA or Section 412 of the Code


17

--------------------------------------------------------------------------------





or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Platform” has the meaning assigned to such term in Section 9.17.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Citibank as its prime rate in effect at its principal office in New
York City. The Prime Rate is not intended to be the lowest rate of interest
charged by the Citibank in connection with extensions of credit to debtors; and
each change in the Prime Rate shall be effective on the date such change is
publicly announced as being effective.
“Recipient” means, as applicable, the Agent, the Issuing Bank or any Lender.
“Register” has the meaning given such term in Section 9.04(b)(iv).
“Registration Statement” has the meaning assigned to such term in the Existing
Credit Agreement.
“Regulation D” means Regulation D of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
“Regulation T” means Regulation T of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the directors, officers, employees, agents and advisors of such
Person and of each Affiliate of such Person.
“Reorganization” has the meaning assigned to such term in the Existing Credit
Agreement.
“Required Lenders” means Lenders having Credit Exposures and unused Commitments
representing more than 50% of the sum of the total Credit Exposures and unused
Commitments at such time.
“Responsible Officer” means a Financial Officer or the general counsel of the
Borrower.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest in the
Borrower or any Covered Subsidiary, or any payment or distribution (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any Equity Interests in the Borrower or any
Covered Subsidiary or of any option, warrant or other right to acquire any such
Equity Interests in the Borrower or any Covered Subsidiary.
“S&P” means Standard & Poor’s Financial LLC, a division of The McGraw Hill
Companies, Inc., and any successor to its rating agency business.


18

--------------------------------------------------------------------------------





“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
the Office of Foreign Assets Control of the U.S. Department of the Treasury or
the U.S. Department of State, or (b) the United Nations Security Council, the
European Union, any European Union member state applicable to the Borrower and
its Subsidiaries or Her Majesty’s Treasury of the United Kingdom.
“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions (including, without limitation, at the
time of this Agreement, Cuba, Iran, North Korea, Sudan and Syria).
“Sanctioned Person” means, at any time, (a) any Person or vessel listed in any
Sanctions-related list of designated or blocked Persons maintained by the Office
of Foreign Assets Control of the U.S. Department of the Treasury, the U.S.
Department of State, or by the United Nations Security Council, the European
Union or any European Union member state applicable to the Borrower and its
Subsidiaries, (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person owned or controlled by, or acting on behalf of, any
such Person or Persons described in the foregoing clauses (a) or (b).
“SEC” means the United States Securities and Exchange Commission.
“Seed Capital Management Agreement” has the meaning assigned to such term in the
Existing Credit Agreement.
“Shareholder Agreement” has the meaning assigned to such term in the Existing
Credit Agreement.
“Statutory Reserves” means a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the
aggregate of the maximum reserve percentages (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by the
Board and any other banking authority to which the Agent is subject for
Eurocurrency Liabilities (as defined in Regulation D). Such reserve percentages
shall include any imposed pursuant to Regulation D. Eurodollar Loans shall be
deemed to constitute Eurocurrency Liabilities and to be subject to such reserve
requirements without benefits of or credit for proration, exemptions or offsets.
Statutory Reserves shall be adjusted automatically on and as of the effective
date of any change in any reserve percentage.
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held by the parent and/or one or more subsidiaries of
the parent.
“Subsidiary” means (a) any subsidiary of the Borrower and (b) BrightSphere UK.
For the avoidance of doubt, all references to the Subsidiaries of the Borrower
or the Borrower and its Subsidiaries shall include BrightSphere UK.


19

--------------------------------------------------------------------------------





“Taxes” means any present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Test Period” means each period of four consecutive fiscal quarters of the
Borrower.
“Third Amendment Effective Date” means August 3, 2016.
“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement and the 2019 Assignment Agreement, the borrowing of Loans, the
use of the proceeds thereof and the issuance of Letters of Credit hereunder.
“Type”, when used in respect of any Loan or Borrowing, shall refer to whether
the rate of interest on such Loan or on the Loans comprising such Borrowing is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning given such term in Section
2.15(f)(ii)(B)(3).
“UK” and “United Kingdom” each mean the United Kingdom of Great Britain and
Northern Ireland.
“UK Excluded Withholding Taxes” shall mean any deduction or withholding for or
on account of UK Tax from a payment under any Loan where:
(a)the payment could have been made to the relevant Lender without any deduction
or withholding if the Lender had been a UK Qualifying Lender, but on that date
that Lender is not or has ceased to be a UK Qualifying Lender other than as a
result of any change after the date it became a Lender under this Agreement in
(or in the interpretation, administration, or application of) any law or treaty
or any published practice or published concession of any relevant taxing
authority; or


(b)the relevant Lender is a UK Treaty Lender and the Borrower making the payment
is able to demonstrate that the payment could have been made to the Lender
without the UK tax deduction had that Lender complied with its obligations under
Section 2.15(g).


“UK Qualifying Lender” means a Lender which is beneficially entitled to interest
payable to that Lender in respect of an advance under a Loan Document and is:
(a)a Lender (i) which is a bank (as defined for the purpose of section 879 of
the UK Income Tax Act 2007) making an advance under a Loan Document and is
within the charge to UK corporation tax as respects any payments of interest
made in respect of that advance or would be within such charge as respects such
payments apart from section 18A of the UK Corporation Tax Act 2009 or (ii) in
respect of an advance made under a Loan Document by a person that was a bank (as
defined for the purpose of section 879 of the UK Income Tax Act 2007) at the
time that that advance was made and within the charge to UK corporation tax as
respects any payments of interest made in respect of that advance; or


(b)a UK Treaty Lender.


20

--------------------------------------------------------------------------------







“UK Treaty Lender” means a Lender which:
(a)is treated as a resident of a UK Treaty State for the purposes of the Treaty;


(b)does not carry on a business in the UK through a permanent establishment with
which that Lender’s participation in the Loan is effectively connected; and


(c)meets all other conditions in the relevant Treaty for full exemption from Tax
imposed by the UK on interest, except that for this purpose it shall be assumed
that the following are satisfied: (i) any condition which relates (expressly or
by implication) to there not being a special relationship between the Borrower
and a Lender or between both of them and another person, or to the amounts or
terms of any Loan and (ii) any necessary procedural formalities.


“UK Treaty State” means a jurisdiction having a double taxation agreement (a
“Treaty”) with the UK which makes a provision for full exemption from tax
imposed by the UK on interest.
“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.
“Wholly-Owned Subsidiary” means a Subsidiary of which Equity Interests (except
for directors’ qualifying shares and other de minimis amounts of outstanding
securities or ownership interests) representing 100% of the Equity Interests
are, at the time any determination is being made, owned, controlled or held by
the Borrower or one or more Wholly-Owned Subsidiaries of the Borrower or by the
Borrower and one or more Wholly-Owned Subsidiaries of the Borrower.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Withholding Agent” means the Borrower and the Agent.
SECTION 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans and Borrowings may be classified and referred to by Type (e.g.,
a “Eurodollar Loan” or “Eurodollar Borrowing”).


SECTION 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications in Section 6.08 or as otherwise set
forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s permitted successors and assigns, (c) the words “herein”,
“hereof” and “hereunder”, and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof, (d) all references herein to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, this Agreement and (e) the words “asset” and “property” shall


21

--------------------------------------------------------------------------------





be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.


SECTION 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all accounting terms and all terms of a financial nature shall be
interpreted, all accounting determinations thereunder shall be made, and all
financial statements required to be delivered thereunder shall be prepared, in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Agent that the Borrower requests an amendment of any
financial covenant to eliminate or modify the effect of any change after the
date hereof in GAAP or in the application thereof on the operation of such
covenant (or if the Agent notifies the Borrower that the Required Lenders
request an amendment of any financial covenant for such purpose), regardless of
whether any such notice is given before or after such change in GAAP or in the
application thereof, then the Borrower’s compliance with such covenant shall be
determined on the basis of GAAP as in effect and applied immediately before the
relevant change became effective, until either such notice is withdrawn or such
covenant is amended in a manner satisfactory to the Borrower and the Required
Lenders. Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Financial Accounting Standards Board
Accounting Standards Codification 825 (or any other Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value”, as defined
therein.


SECTION 1.05 References to Agreements. A reference to an agreement or other
document “as in effect as of” a particular date, or words to similar effect,
shall be construed to refer to the particular words of such agreement or
document as of such date and shall not be construed as in any way restricting
the ability of the parties thereto to amend, supplement or otherwise modify such
agreement or document (subject to any restrictions on such amendments,
supplements or modifications in Section 6.08 or as otherwise set forth herein).


ARTICLE II


The Credits


SECTION 2.01 Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees, severally and not jointly, to make Loans denominated in U.S.
Dollars to the Borrower from time to time during the Availability Period in an
aggregate principal amount that will not result in (i) such Lender’s Credit
Exposure exceeding such Lender’s Commitment or (ii) the aggregate Credit
Exposure exceeding the aggregate Commitments. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrower may borrow,
prepay and reborrow Loans.


SECTION 2.02 Loans and Borrowings. (a) Each Loan shall be made as part of a
Borrowing consisting of Loans of the same Type made by the Lenders ratably in
proportion to their individual Commitments. The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.


(b) Subject to Section 2.10, each Borrowing shall be comprised entirely of
Eurodollar Loans or ABR Loans, as the Borrower may request pursuant to
Section 2.03. Each Lender may at its option make any Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect in any manner the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement. Borrowings of more than one Type may


22

--------------------------------------------------------------------------------





be outstanding at the same time; provided, however, that the Borrower shall not
be entitled to request any Borrowing, including any conversion of an ABR
Borrowing into a Eurodollar Borrowing, which, if made, would result in an
aggregate of more than eight separate Eurodollar Borrowings of any Lender being
outstanding hereunder at any one time. For purposes of the foregoing, Eurodollar
Borrowings having different Interest Periods, regardless of whether they
commence on the same date, shall be considered separate Borrowings.


(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate principal amount which is an integral
multiple of $500,000 and not less than $1,000,000. At the time that each ABR
Borrowing is made, such Borrowing shall be in an aggregate principal amount
which is an integral multiple of $500,000 and not less than $1,000,000, provided
that an ABR  Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the Commitments or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.04(e).


(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Eurodollar
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date.


SECTION 2.03 Requests for Borrowings. (a) To request a Borrowing, the Borrower
shall notify the Agent of such request (each, a “Borrowing Request”), which
shall be in the form of Exhibit B or any other form approved by the Agent, in
writing or by telecopy (a) in the case of a Eurodollar Borrowing, not later than
11:00 a.m., New York City time, three Business Days before the date of the
proposed Borrowing or (b) in the case of an ABR Borrowing, not later than
10:00 a.m., New York City time, on the date of the proposed Borrowing. Each such
Borrowing Request shall be irrevocable and shall be in a form approved by the
Agent and signed by a Financial Officer of the Borrower. Each such Borrowing
Request shall specify the following information in compliance with Section 2.02:


(i)the principal amount of the requested Borrowing;


(ii)the date of such Borrowing, which shall be a Business Day;


(iii)whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;


(iv)in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and


(v)the location and number of the Borrower’s account to which funds are to be
disbursed.


If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the Agent shall
advise each Lender of the details thereof and of the amount of such Lender’s
Loan to be made as part of the requested Borrowing.
SECTION 2.04 Letters of Credit. (a) General. Subject to the terms and conditions
set forth herein, the Borrower may request the issuance of Letters of Credit
(each of which shall be a standby letter and not a commercial or trade letter of
credit) as the applicant thereof for the support of its or its Covered
Subsidiaries’ obligations, in a form reasonably acceptable to the Agent and the
relevant Issuing Bank, at any time and from


23

--------------------------------------------------------------------------------





time to time prior to the LC Expiration Date. In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement submitted by the
Borrower to, or entered into by the Borrower with, the relevant Issuing Bank
relating to any Letter of Credit, the terms and conditions of this Agreement
shall control. Notwithstanding anything herein to the contrary, no Issuing Bank
shall have any obligation hereunder to issue, any Letter of Credit the proceeds
of which would be made available to any Person (i) to fund any activity or
business of or with any Sanctioned Person, or in any country or territory that
at the time of such funding is the subject of any Sanctions or (ii) in any
manner that would result in a violation of any Sanctions by any party to this
Agreement.


(b)Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the relevant Issuing Bank) to the applicable Issuing
Bank and the Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension, but in any event no less than three Business
Days) a notice requesting the issuance of a Letter of Credit, or identifying the
Letter of Credit to be amended, renewed or extended, and specifying the date of
issuance, amendment, renewal or extension (which shall be a Business Day), the
date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), the amount of such Letter of Credit, the name
and address of the beneficiary thereof and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit. If requested
by the applicable Issuing Bank, the Borrower also shall submit a letter of
credit application on the Issuing Bank’s standard form in connection with any
request for a Letter of Credit. A Letter of Credit shall be issued, amended,
renewed or extended only if (and upon issuance, amendment, renewal or extension
of each Letter of Credit the Borrower shall be deemed to represent and warrant
that), after giving effect to such issuance, amendment, renewal or extension
(i) the LC Exposure shall not exceed $50,000,000, (ii) no Lender’s Credit
Exposure shall exceed its Commitment and (iii)  the total Credit Exposures shall
not exceed the total Commitments.


(c)Expiration Date. Each Letter of Credit shall expire (or be subject to
termination by notice from the Issuing Bank to the beneficiary thereof) at or
prior to the close of business on the earlier of (i) the date one year after the
date of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Maturity Date (the “LC Expiration
Date”).


(d)Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the relevant Issuing Bank or the Lenders, such Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from such Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Agent, for the account of
the relevant Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by such Issuing Bank and not reimbursed by the Borrower on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Borrower for any reason. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.




24

--------------------------------------------------------------------------------





(e)Reimbursement. If an Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, such Issuing Bank shall give prompt notice to the
Borrower of such LC Disbursement, and the Borrower shall reimburse such LC
Disbursement by paying to the Agent an amount equal to such LC Disbursement not
later than 3:00 p.m., New York City time, on the date that such LC Disbursement
is made, if the Borrower shall have received notice of such LC Disbursement
prior to 12:00 noon., New York City time, on such date, or, if such notice has
not been received by the Borrower prior to such time on such date, then not
later than 12:00 noon, New York City time, on the Business Day immediately
following the day that the Borrower receives such notice; provided that, if such
LC Disbursement is not less than $1,000,000 the Borrower may, subject to the
conditions to borrowing set forth herein, request in accordance with
Section 2.03 that such payment be financed with an ABR Borrowing in an
equivalent amount and, to the extent so financed, the Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting ABR 
Borrowing. If the Borrower fails to make such payment when due, the Agent shall
notify each Lender of the applicable LC Disbursement, the payment then due from
the Borrower in respect thereof and such Lender’s Applicable Percentage thereof.
Promptly following receipt of such notice, each Lender shall pay to the Agent
its Applicable Percentage of the payment then due from the Borrower, in the same
manner as provided in Section 2.05 with respect to Loans made by such Lender
(and Section 2.05 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Agent shall promptly pay to such Issuing Bank the amounts
so received by it from the Lenders. Promptly following receipt by the Agent of
any payment from the Borrower pursuant to this paragraph, the Agent shall
distribute such payment to the relevant Issuing Bank or, to the extent that
Lenders have made payments pursuant to this paragraph to reimburse the Issuing
Bank, then to such Lenders and the Issuing Bank as their interests may appear.
Any payment made by a Lender pursuant to this paragraph to reimburse the Issuing
Bank for any LC Disbursement (other than the funding of ABR Revolving Loans as
contemplated above) shall not constitute a Loan and shall not relieve the
Borrower of its obligation to reimburse such LC Disbursement.


(f)Obligations Absolute. The Borrower’s obligation to reimburse LC Disbursements
as provided in paragraph (e) of this Section shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by the applicable Issuing Bank under a Letter of Credit
against presentation of a draft or other document that does not comply with the
terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Agent, the Lenders nor any Issuing Bank, nor any of their Related Parties,
shall have any liability or responsibility by reason of or in connection with
the issuance or transfer of any Letter of Credit or any payment or failure to
make any payment thereunder (irrespective of any of the circumstances referred
to in the preceding sentence), or any error, omission, interruption, loss or
delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of such Issuing Bank;
provided that the foregoing shall not be construed to excuse such Issuing Bank
from liability to the Borrower to the extent of any direct damages (as opposed
to special, indirect, consequential or punitive damages, claims in respect of
which are hereby waived by the Borrower to the extent permitted by applicable
law) suffered by the Borrower that are caused by such Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or wilful misconduct on
the part of an Issuing Bank (as finally determined by a court of competent
jurisdiction),


25

--------------------------------------------------------------------------------





such Issuing Bank shall be deemed to have exercised care in each such
determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the applicable Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.


(g)Disbursement Procedures. An Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit issued by it. Such Issuing Bank shall promptly
notify the Agent and the Borrower in writing or by telecopy of such demand for
payment and whether such Issuing Bank has made or will make an LC Disbursement
thereunder or will refuse to honor such demand, as the case may be; provided
that any failure to give or delay in giving such notice shall not relieve the
Borrower of its obligation to reimburse such Issuing Bank and the Lenders with
respect to any such LC Disbursement.


(h)Interim Interest. If an Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the reimbursement is due and payable at the rate per
annum then applicable to ABR  Loans; provided that, if the Borrower fails to
reimburse such LC Disbursement when due pursuant to paragraph (e) of this
Section, then Section 2.09(c) shall apply. Interest accrued pursuant to this
paragraph shall be for the account of the relevant Issuing Bank, except that
interest accrued on and after the date of payment by any Lender pursuant to
paragraph (e) of this Section to reimburse the Issuing Bank shall be for the
account of such Lender to the extent of such payment.


(i)Designation and Replacement of Issuing Banks. The Borrower may, at any time
and from time to time, with the consent of the Agent (which consent shall not be
unreasonably withheld), designate as additional Issuing Banks one or more
Lenders that agree to serve in such capacity as provided below. The acceptance
by a Lender of an appointment as an Issuing Bank hereunder shall be evidenced by
an agreement, which shall be in form and substance reasonably satisfactory to
the Agent, executed by the Borrower, the Agent and such designated Lender and,
from and after the effective date of such agreement, (i) such Lender shall have
all the rights and obligations of an Issuing Bank under this Agreement and the
other Loan Documents and (ii) references herein or therein to the term “Issuing
Bank” shall be deemed to include such Lender in its capacity as an issuer of
Letters of Credit hereunder. The Borrower may terminate the appointment of a
Lender as an “Issuing Bank” hereunderby providing a written notice thereof to
such Issuing Bank, with a copy to the Agent. Any such termination shall become
effective upon the earlier of (i) such Issuing Bank acknowledging receipt of
such notice and (ii) the 10th Business Day following the date of the delivery
thereof. The Agent shall notify the Lenders of any such termination of the
appointment of an Issuing Bank. At the time any such termination shall become
effective, the Borrower shall pay all unpaid fees accrued for the account of the
terminated Issuing Bank pursuant to Section 2.07(b). After the termination of an
Issuing Bank hereunder, the terminated Issuing Bank shall remain a party hereto
and shall continue to have all the rights and obligations of an Issuing Bank
under this Agreement with respect to Letters of Credit issued by it prior to
such termination, but shall not be required to issue additional Letters of
Credit.


(j)Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the Agent
or the Required Lenders (or, if the maturity of the Loans has been accelerated,
Lenders with LC Exposure representing greater than 50% of the total


26

--------------------------------------------------------------------------------





LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall deposit in an account with the Agent, in the name
of the Agent and for the benefit of the Lenders, an amount in cash equal to 103%
of the LC Exposure as of such date plus any accrued and unpaid interest thereon;
provided that the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrower described in clause (h) or (i) of
Article VII. Such deposit shall be held by the Agent as collateral for the
payment and performance of the obligations of the Borrower under this Agreement.
The Agent shall have exclusive dominion and control, including the exclusive
right of withdrawal, over such account. Other than any interest earned on the
investment of such deposits, which investments shall be made in short-term money
market instruments or money market deposit accounts at the option and sole
discretion of the Agent and at the Borrower’s risk and expense, such deposits
shall not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the Agent
to reimburse each Issuing Bank for LC Disbursements for which it has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the Borrower for the LC Exposure at such
time or, if the maturity of the Loans has been accelerated (but subject to (i)
the consent of Lenders with LC Exposure representing greater than 50% of the
total LC Exposure and (ii) in the case of any such application at a time when
any Lender is a Defaulting Lender (but only if, after giving effect thereto, the
remaining cash collateral shall be less than the aggregate LC Exposure of all
the Defaulting Lenders) the consent of each Issuing Bank), be applied to satisfy
other obligations of the Borrower under this Agreement. If the Borrower is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower within three Business Days after
all Events of Default have been cured or waived to the extent that, after giving
effect to such return, no Issuing Bank shall have any exposure in respect of the
Non-Defaulting Lenders and or the remaining cash collateral and no Default shall
have occurred and be continuing.


SECTION 2.05 Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds to the Agent in New York, New York, not later than
12:00 noon., New York City time, and the Agent shall by 3:00 p.m., New York City
time, credit the amounts so received to an account designated by the Borrower in
the applicable Borrowing Request.


(b)Unless the Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing that such Lender will not make available to the
Agent such Lender’s share of such Borrowing, the Agent may assume that such
Lender has made such share available on such date in accordance with paragraph
(a) of this Section and may, in reliance on such assumption, make available to
the Borrower on such date a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the Agent,
then the applicable Lender and the Borrower (without waiving any claim against
such Lender for such Lender’s failure to make such share available) severally
agree to pay to the Agent forthwith on demand such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to the Borrower to but excluding the date of payment to the Agent, at
(i) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of a
payment to be made by the Borrower, the interest rate applicable to ABR Loans.
If such Lender pays such amount to the Agent, then such amount shall constitute
such Lender’s Loan included in such Borrowing.


SECTION 2.06 Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest


27

--------------------------------------------------------------------------------





Period as specified in such Borrowing Request or as otherwise provided in this
Section. Thereafter, the Borrower may elect to convert such Borrowing to a
Borrowing of a different Type or to continue such Borrowing and, in the case of
a Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.


(b)To make an election pursuant to this Section, the Borrower shall notify the
Agent of such election (each, an “Interest Election Request”) in writing or by
telecopy by the time that a Borrowing Request would be required under Section
2.03 if the Borrower were requesting a Borrowing of the Type resulting from such
election to be made on the effective date of such election. Each such Interest
Election Request shall be irrevocable and shall be in a form reasonably
satisfactory to the Agent and signed by a Financial Officer.


(c)Each Interest Election Request shall specify the following information:


(i)the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing, and the minimum amounts thereof shall
be in compliance with Section 2.02(c));


(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;


(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and


(iv) if the resulting Borrowing is to be a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.


If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month duration.
(d)Promptly following receipt of an Interest Election Request, the Agent shall
advise each Lender of the details thereof and of such Lender’s portion of each
resulting Borrowing.


(e)If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to a
Eurodollar Borrowing having an Interest Period of one month duration.


(f)Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Agent so notifies the Borrower, then, so long
as an Event of Default is continuing (i) no outstanding Borrowing may be
converted to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
Eurodollar Borrowing shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto.


28

--------------------------------------------------------------------------------





SECTION 2.07 Fees. (a) The Borrower agrees to pay to the Agent for the account
of each Lender a commitment fee, which shall accrue at the Applicable Rate on
the daily unused amount of the Commitment of such Lender during the preceding
quarter (or other period commencing with the Closing Date or ending on the
Maturity Date or the date on which the Commitments of such Lender shall expire
or be terminated as provided herein). Accrued commitment fees shall be payable
in arrears on the last day of March, June, September and December of each year
and on the date on which the Commitments terminate, commencing on December 31,
2014. All commitment fees shall be computed on the basis of a year of 360 days
and shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). For purposes of computing commitment fees, the
Commitment of a Lender shall be deemed to be used to the extent of the
outstanding Loans and LC Exposure of such Lender.


(b)The Borrower agrees to pay (i) to the Agent for the account of each Lender a
participation fee with respect to its participations in Letters of Credit, which
shall accrue at the same Applicable Rate used to determine the interest rate on
Eurodollar Loans on the daily amount of such Lender’s LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Closing Date to but excluding the later of the date on
which such Lender’s Commitment terminates and the date on which such Lender
ceases to have any LC Exposure and (ii) to each Issuing Bank, a fronting fee,
which shall accrue at the rate or rates separately agreed upon between the
Borrower and such Issuing Bank, as well as such Issuing Bank’s standard fees
with respect to the issuance, amendment, renewal or extension of any Letter of
Credit or processing of drawings thereunder as are agreed upon by the Issuing
Bank and the Borrower. Participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the third Business Day following such last day, commencing on the
third Business Day following December 31, 2014; provided that all such fees
shall be payable on the date on which the Commitments terminate and any such
fees accruing after the date on which the Commitments terminate shall be payable
on demand. Any other fees payable to an Issuing Bank pursuant to this paragraph
shall be payable within 10 days after demand. All participation fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).


(c)The Borrower agrees to pay to the Agent, for its own account, fees payable in
the amounts at the times separately agreed upon between the Borrower and the
Agent.


(d)The payment of the fees described in Sections 2.07(a) and (b) with respect to
any Defaulting Lender shall be subject to Section 2.17(a).


(e)All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Agent (or an Issuing Bank, in the case of fees payable
to it) for distribution, in the case of commitment fees and participation fees,
to the Lenders. Fees paid shall be refundable under any circumstances.


SECTION 2.08 Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay to the Agent for the account of each Lender the
then unpaid principal amount of each Loan of such Lender on the Maturity Date.


(b)Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness to such Lender resulting from each Loan
made by such Lender from time to time, including the amounts of principal and
interest payable and paid to such Lender from time to time under this Agreement.




29

--------------------------------------------------------------------------------





(c)The Agent shall maintain accounts in which it will record (i) the amount of
each Loan made hereunder, the Type of each Loan made and the Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower to each Lender hereunder and
(iii) the amount of any payment received by the Agent hereunder from the
Borrower and each Lender’s share thereof. The entries made in the accounts
maintained pursuant to this Section 2.08(c) shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided, that the
failure of any Lender or the Agent to maintain such accounts or any error
therein shall not in any manner affect the obligations of the Borrower to repay
the Loans in accordance with the terms of this Agreement.


SECTION 2.09 Interest on Loans. (a) The Loans comprising each Eurodollar
Borrowing shall bear interest at a rate per annum equal to the Adjusted LIBO
Rate for the Interest Period in effect for such Borrowing plus the Applicable
Rate.


(b)The Loans comprising each ABR Borrowing shall bear interest at a rate per
annum equal to the Alternate Base Rate plus the Applicable Rate.


(c)Notwithstanding the foregoing, upon the occurrence and during the continuance
of an Event of Default, if any principal of or interest on any Loan or any
commitment, participation or other fees or other amount payable by the Borrower
hereunder is not paid when due, whether at stated maturity, upon acceleration or
otherwise, or, at the request of the Required Lenders, upon the occurrence and
during the continuance of any other Event of Default, all outstanding Loans
(regardless of whether then due) and all other amounts then due and payable
under the Loan Documents shall bear interest, after as well as before judgment,
at a rate per annum equal to (i) in the case of principal of any Loan, 2.00%
plus the rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this Section or (ii) in the case of any other amount, 2.00% plus
the rate applicable to ABR Loans as provided in paragraph (b) of this Section.


(d)Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Commitments; provided
that (i) interest accrued pursuant to paragraph (c) of this Section shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan
(other than a prepayment of an ABR Loan prior to the end of the Availability
Period), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.


(e)All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The Alternate Base Rate shall be determined by the
Agent, and such determination shall be conclusive absent manifest error.
   
SECTION 2.10 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:


(a)the Agent determines (which determination shall be conclusive absent manifest
error) that adequate and reasonable means do not exist for ascertaining the
Adjusted LIBO Rate or the LIBO Rate for such Interest Period; or


30

--------------------------------------------------------------------------------





(b)the Agent is advised by Required Lenders that the Adjusted LIBO Rate for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
of making or maintaining their Loans included in such Eurodollar Borrowing for
such Interest Period;


then the Agent shall give notice (which may be telephonic) thereof to the
Borrower and the Lenders as promptly as practicable and, until the Agent
notifies the Borrower and the Lenders that the circumstances giving rise to such
notice no longer exist, (i) any Interest Election Request that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurodollar Borrowing shall be ineffective, and such Borrowing shall be continued
as an ABR Borrowing, (ii) any Borrowing Request for a Eurodollar Borrowing shall
be treated as a request for an ABR Borrowing and (iii) in the event of a
determination described in clause (a) or (b) above with respect to the Adjusted
LIBO Rate component of the Alternate Base Rate, the utilization of the Adjusted
LIBO Rate component in determining the Alternate Base Rate shall be suspended.
SECTION 2.11 Termination and Reduction of Commitments. (a) Unless previously
terminated, the Commitments shall terminate on the Maturity Date.


(b)The Borrower may at any time terminate, or from time to time permanently
reduce, the Commitments; provided that (i) each reduction of the Commitments
shall be in an amount that is an integral multiple of $500,000 and not less than
$1,000,000 and (ii) the Borrower shall not terminate or reduce the Commitments
if, after giving effect to any concurrent prepayment of the Loans in accordance
with Section 2.12, the aggregate Credit Exposure would exceed the aggregate
Commitment.


(c)The Borrower shall notify the Agent by written or telecopy notice of any
election to terminate or reduce the Commitments under paragraph (b) above, at
least three Business Days prior to the effective date of such termination or
reduction, specifying the effective date thereof. Promptly following receipt of
any such notice, the Agent shall advise the Lenders of the contents thereof.
Each notice delivered by the Borrower pursuant to this Section shall be
irrevocable; provided that a notice of termination or reduction of the
Commitments under paragraph (b) of this Section may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Agent on or prior
to the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Commitments shall be permanent. Each reduction
of the Commitments shall be made ratably among the Lenders in proportion to
their individual Commitments.


SECTION 2.12 Prepayment of Loans. (a) The Borrower shall have the right at any
time and from time to time to prepay, without premium or penalty but subject to
Section 2.14, any Borrowing, in whole or in part, upon giving written or
telecopy notice to the Agent in accordance with paragraph (c) of this Section.


(b)In the event and on each occasion that the aggregate Credit Exposure exceeds
the aggregate Commitments, the Borrower shall immediately prepay, without
premium or penalty but subject to Section 2.14, Borrowings (or, if no such
Borrowings are outstanding, Cash Collateralize the outstanding LC Exposure) in
an aggregate amount as shall be necessary to eliminate the excess of such Credit
Exposure over the aggregate Commitments (for purposes of this clause (b), Credit
Exposure shall be calculated disregarding any portion of the LC Exposure which
has been Cash Collateralized).


(c)The Borrower shall notify the Agent by written or telecopy notice of any
prepayment hereunder (i) in the case of a prepayment of a Eurodollar Borrowing,
not later than 11:00 a.m., New York City time, three Business Days before the
date of prepayment or (ii) in the case of prepayment of an ABR Borrowing, not
later than 10:00 a.m., New York City time, on the Business Day of prepayment.
Each such


31

--------------------------------------------------------------------------------





notice shall specify the prepayment date, the principal amount of each Borrowing
(or portion thereof) to be prepaid and shall be irrevocable and shall commit the
Borrower to prepay such Borrowing (or portion thereof) by the amount stated
therein on the date stated therein, provided that, if a notice of prepayment is
given in connection with a conditional notice of termination of the Commitments
as contemplated by Section 2.11, then such notice of prepayment may be revoked
if such notice of termination is revoked in accordance with Section 2.11. All
prepayments under this Section 2.12 shall be subject to Section 2.14 but shall
otherwise be without premium or penalty. All prepayments under this Section 2.12
shall be accompanied by payment of accrued interest on the principal amount
being prepaid to the date of payment. Each partial prepayment of any Borrowing
shall be in an amount which is an integral multiple of $100,000 and not less
than $1,000,000 or, if less, the aggregate principal amount of such Borrowing.
Each prepayment of a Borrowing shall be applied ratably to the Loans included in
the prepaid Borrowing.


SECTION 2.13 Increased Costs. (a) If any Change in Law shall:


(i) impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan, insurance charge or other
assessment) against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or Issuing Bank; or


(ii) impose on any Lender or Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein; or


(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes and
(B) Excluded Taxes) on its loans, loan principal, letters of credit, commitments
or other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto;


and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting or maintaining
any Loan (or of maintaining its obligation to make any such Loan), to increase
the cost to such Lender or Issuing Bank of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or issue any Letter of Credit) or to reduce the amount of any sum
received or receivable by such Lender, Issuing Bank or other Recipient hereunder
(whether of principal, interest or otherwise), then the Borrower will pay to
such Lender, Issuing Bank or other Recipient, as the case may be, such
additional amount or amounts as will compensate such Lender, Issuing Bank or
other Recipient, as the case may be, for such additional costs or expenses
incurred or reduction suffered.
(b)If any Lender or any Issuing Bank determines that any Change in Law regarding
capital or liquidity requirements has the effect of reducing the rate of return
on such Lender’s or Issuing Bank’s capital or on the capital of such Lender’s or
the Issuing Bank’s holding company, if any, as a consequence of this Agreement,
the Commitments of or the Loans made by, or participations in Letters of Credit
held by, such Lender, or the Letters of Credit issued by such Issuing Bank, to a
level below that which such Lender or such Issuing Bank or such Lender’s or
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or Issuing Bank’s policies and the
policies of such Lender’s or Issuing Bank’s holding company with respect to
capital adequacy or liquidity), then from time to time the Borrower will pay to
such Lender or Issuing Bank such additional amount or amounts as will compensate
such Lender or Issuing Bank or such Lender’s or Issuing Bank’s holding company
for any such reduction suffered.




32

--------------------------------------------------------------------------------





(c)A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or such Lender’s or
Issuing Bank’s holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section (collectively, the “Increased Costs”) and
setting forth in reasonable detail the manner of determination of such amount or
amounts, shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or Issuing Bank the amount
shown as due on any such certificate within 10 days after receipt thereof.
Notwithstanding the foregoing, Increased Costs shall not include incremental
costs or expenses, such as general administrative or personnel expenses,
incurred in connection with compliance with any Change in Law that are not
attributable to a Lender or Issuing Bank making, continuing, converting or
maintaining any Loan, or participating in, issuing or maintaining any Letter of
Credit (or of maintaining its obligation to make Loans or to participate in or
issue any Letter of Credit) hereunder.


(d)Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided that the
Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or Issuing Bank, as the case
may be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or Issuing Bank’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.


SECTION 2.14 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (whether or not such notice may be revoked in accordance with
the terms hereof) or (d) the assignment of any Eurodollar Loan other than on the
last day of the Interest Period applicable thereto as a result of a request by
the Borrower pursuant to Section 2.18, then, in any such event, the Borrower
shall compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurodollar Loan, such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest that would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for dollar deposits of a comparable amount and period from other
banks in the London interbank market. A certificate of any Lender setting forth
any amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.
SECTION 2.15 Taxes. (a) Any and all payments by or on account of any obligation
of the Borrower under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable law. If any
applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the


33

--------------------------------------------------------------------------------





Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section) the applicable Recipient receives
an amount equal to the sum it would have received had no such deduction or
withholding been made.


(b)The Borrower shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or, at the option of the Agent, timely reimburse
it for the payment of, any Other Taxes.


(c)As soon as practicable after any payment of Indemnified Taxes by the Borrower
to a Governmental Authority, the Borrower shall deliver to the Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment or other evidence of such payment reasonably
satisfactory to the Agent.


(d)The Borrower shall indemnify each Recipient, within 10 days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient in connection with any Loan Document
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Indemnified Taxes were correctly or legally imposed or asserted by
the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender (with a copy to the
Agent), or by the Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.


(e)Each Lender shall severally indemnify the Agent, within 10 days after demand
therefor, for (i) any Indemnified Taxes attributable to such Lender (but only to
the extent that the Borrower has not already indemnified the Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are paid or payable by the Agent in connection with any Loan Document and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Agent shall be conclusive absent
manifest error. Each Lender hereby authorizes the Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Agent to the Lender from any other source against any
amount due to the Administrative Agent under this paragraph (e).


(f)(i) Any Lender that is entitled to an exemption from, or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Agent, at the time or times reasonably requested
by the Borrower or the Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Agent as will permit such payments
to be made without, or at a reduced rate of, withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Agent, shall deliver such
other documentation prescribed by applicable law or reasonably requested by the
Borrower or the Agent as will enable the Borrower or the Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in this Section
2.15(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.




34

--------------------------------------------------------------------------------





(ii)Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,


(A) any Lender that is a U.S. Person shall deliver to the Borrower and the Agent
on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Agent), executed originals of IRS Form W-9 certifying that such
Lender is exempt from U.S. Federal backup withholding tax;


(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), whichever of the following is
applicable:


(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E (or applicable successor form) establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E (or applicable successor
form) establishing an exemption from, or reduction of, U.S. Federal withholding
Tax pursuant to the “business profits” or “other income” article of such tax
treaty;


(2) executed originals of IRS Form W-8ECI (or successor form);


(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit D-1 to the effect that such Foreign Lender
is not (1) a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (2)
a “10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code or (3) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E (or applicable
successor form); or


(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN,
IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form
of Exhibit D-2, Exhibit D-3 or Exhibit D-4, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable (including any
applicable successor form);


(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), executed originals of any
other form prescribed by applicable law as a basis for claiming exemption from
or a reduction in U.S. Federal withholding Tax, duly completed, together with
such supplementary documentation as may be prescribed by applicable law to
permit the Borrower or the Agent to determine the withholding or deduction
required to be made; and


(D) if a payment made to a Lender or the Agent under any Loan Document would be
subject to U.S. Federal withholding Tax imposed by FATCA if such Lender or the
Agent were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender or Agent shall deliver to the Borrower and the Agent at
the time or


35

--------------------------------------------------------------------------------





times prescribed by law and at such time or times reasonably requested by the
Borrower or the Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Agent as may be
necessary for the Borrower and the Agent to comply with their obligations under
FATCA and to determine that such Lender or Agent has complied with its
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (B), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.


Each Lender and the Agent agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the Agent
in writing of its legal inability to do so.


(g) Additional United Kingdom Withholding Tax Matters.
(i) Subject to (ii) below, each Lender and the Borrower shall cooperate in
completing any procedural formalities necessary for such the Borrower to obtain
authorization to make such payment without withholding or deduction for Taxes
imposed under the laws of the United Kingdom.
(ii)    (A) A Lender on the Closing Date that (x) holds a passport under the
HMRC DT Treaty Passport scheme and (y) wishes such scheme to apply to this
Agreement, shall provide its scheme reference number and its jurisdiction of tax
residence to the Borrower and the Administrative Agent; and


(B) a Lender that becomes a Lender hereunder after the Closing Date closes that
(x) holds a passport under the HMRC DT Treaty Passport scheme and (y) wishes
such scheme to apply to this Agreement, shall provide its scheme reference
number and its jurisdiction of tax residence to the Borrower and the
Administrative Agent.


(iii) If a Lender has confirmed its scheme reference number and its jurisdiction
of tax residence in accordance with paragraph (g)(ii) above, the Borrower shall
make a filing with HM Revenue & Customs with respect to such Lender (a “Borrower
DTTP Request”), and shall promptly provide such Lender with a copy of such
filing; provided that, if:
(A) the Borrower has not made a Borrower DTTP Filing in respect of such Lender;
or
 
(B) the Borrower has made a Borrower DTTP Filing in respect of such Lender but:


(1) such Borrower DTTP Filing has been rejected by HM Revenue & Customs; or
(2) HM Revenue & Customs has not given the Borrower authority to make payments
to such Lender without a deduction for tax within 60 days of the date of such
Borrower DTTP Filing;


and in each case, the Borrower has notified that Lender in writing of either (1)
or (2) above, then such Lender and the Borrower shall co-operate in completing
any additional procedural formalities necessary for the Borrower to obtain
authorization to make that payment without withholding or deduction for Taxes
imposed under the laws of the United Kingdom.
(iv) If a Lender has not confirmed its scheme reference number and jurisdiction
of tax residence in accordance with paragraph (g)(ii) above, the Borrower shall
not make a Borrower DTTP Filing or


36

--------------------------------------------------------------------------------





file any other form relating to the HMRC DT Treaty Passport scheme in respect of
that Lender’s Commitment or its participation in any Loan unless the Lender
otherwise agrees.
(v) The Borrower shall, promptly on making a Borrower DTTP Filing, deliver a
copy of such Borrower DTTP Filing to the Agent for delivery to the relevant
Lender.
(vi) Each Lender shall notify the Borrower and the Agent if it determines in its
sole discretion that it is ceases to be entitled to claim the benefits of an
income tax treaty to which the United Kingdom is a party with respect to
payments made by the Borrower hereunder.


(h)If any party determines, in its reasonable discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to Section 2.13 or this Section 2.15 (including additional
amounts paid pursuant to this Section 2.15), it shall pay to the indemnifying
party an amount equal to such refund (but only to the extent of indemnity
payments made under Section 2.13 or this Section 2.15 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including any
Taxes) of such indemnified party and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid to such indemnifying party pursuant to
the previous sentence (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) in the event such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this Section 2.15(h), in no event will any
indemnified party be required to pay any amount to any indemnifying party
pursuant to this Section 2.15(h) if such payment would place such indemnified
party in a less favorable position (on a net after-Tax basis) than such
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This Section 2.15(h) shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes which it reasonably deems confidential) to the
indemnifying party or any other Person.


(i)Each Lender which becomes a party to this Agreement after the date of this
Agreement shall indicate, in the Assignment and Assumption or Incremental
Facility Agreement, as applicable, which it executes on becoming a party hereto,
which of the following categories it falls into:


(A)
not a UK Qualifying Lender;



(B)
a UK Qualifying Lender (other than a UK Treaty Lender); or



(C)
a UK Treaty Lender.

 
If a new Lender fails to indicate its status in accordance with this Section
2.15(i) then such new Lender shall be treated for the purposes of this Agreement
(including by the Borrower) as if it is not a UK Qualifying Lender until such
time as it notifies the Agent which category applies (and the Agent, upon
receipt of such notification, shall inform the Borrower). For the avoidance of
doubt, an Assignment and Assumption shall not be invalidated by any failure of a
Lender to comply with this Section 2.15(i).
(j)For purposes of this Section 2.15, the term “Lender” includes any Issuing
Bank and the term “applicable law” includes FATCA.




37

--------------------------------------------------------------------------------





Each party’s obligations under this Section 2.15 shall survive the resignation
or replacement of the Agent or any assignment of rights by, or the replacement
of, a Lender, the termination of the Commitments and the repayment, satisfaction
or discharge of all obligations under any Loan Documents.
SECTION 2.16 Payments Generally; Pro Rata Treatment; Sharing of Set‑offs. (a)
The Borrower shall make each payment required to be made by it hereunder or
under any Loan Document (whether of principal, interest, fees or reimbursement
of LC Disbursements, or of amounts payable under Section 2.13, 2.14 or 2.15, or
otherwise) prior to 12:00 noon., New York City Time, on the date when due, in
immediately available funds, without set off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to such accounts
as may be specified by the Agent, except that payments required to be made
directly to an Issuing Bank shall be so made and payments pursuant to
Sections 2.13, 2.14, 2.15 and 9.05 shall be made directly to the Persons
entitled thereto. The Agent shall distribute any such payments received by it
for the account of any other Person to the appropriate recipient promptly
following receipt thereof. If any payment hereunder shall be due on a day that
is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in Dollars. Any payment required to be made by the Agent
hereunder shall be deemed to have been made by the time required if the Agent
shall, at or before such time, have taken the necessary steps to make such
payment in accordance with the regulations or operating procedures of the
clearing or settlement system used by the Agent to make such payments.


(b)If at any time insufficient funds are received by and available to the Agent
to pay fully all amounts of principal, unreimbursed LC Disbursements, interest
and fees then due hereunder, such funds shall be applied (i) first, towards
payment of interest and fees then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of interest and fees then due to
such parties and (ii) second, towards payment of principal and LC Disbursements
then due hereunder, ratably among the parties entitled thereto in accordance
with the amounts of principal then due to such parties.


(c)If any Lender shall, by exercising any right of set off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in LC Disbursements and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the relative aggregate amount of principal of and accrued
interest on their Loans and participations in LC Disbursements; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any assignee or participant,
other than to the Borrower or any Subsidiary or Affiliate of the Borrower (as to
which the provisions of this paragraph shall apply). The Borrower consents to
the foregoing and agrees, to the extent it may effectively do so under
applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.


38

--------------------------------------------------------------------------------







(d)Unless the Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Agent for the account of the Lenders or
Issuing Bank hereunder that the Borrower will not make such payment, the Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
Issuing Bank, as the case may be, the amount due. In such event, if the Borrower
has not in fact made such payment, then each of the Lenders or Issuing Bank, as
the case may be, severally agrees to repay to the Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Agent in accordance with banking
industry rules on interbank compensation.


(e)If any Lender shall fail to make any payment required to be made by it
hereunder, then the Agent may, in its discretion and notwithstanding any
contrary provision hereof, apply any amounts thereafter received by the Agent
for the account of such Lender to satisfy such Lender’s payment obligations
hereunder until all such unsatisfied obligations are fully paid, and/or (ii)
hold such amounts in a segregated account over which the Agent shall have
exclusive control as cash collateral for, and application to, any future funding
obligations of such Lender hereunder, in the case of each of clause (i) and (ii)
above, in any order as determined by the Agent in its discretion.


SECTION 2.17 Defaulting Lenders.


(a)Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:


(i)Waivers and Amendments. The Commitment and Credit Exposure of such Defaulting
Lender shall not be included in determining whether the Required Lenders have
taken or may take any action hereunder or under any other Loan Document
(including any consent to any amendment, waiver or other modification pursuant
to Section 9.08); provided that any amendment, waiver or other modification
requiring the consent of all Lenders or all Lenders affected thereby shall,
except as otherwise provided in Section 9.08, require the consent of such
Defaulting Lender in accordance with the terms hereof.


(ii)Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Agent for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Article VII or
otherwise) or received by the Agent from a Defaulting Lender pursuant to Section
9.06 shall be applied at such time or times as may be determined by the Agent as
follows: first, to the payment of any amounts owing by such Defaulting Lender to
the Agent hereunder; second, to the payment of any amounts owing by such
Defaulting Lender to the Issuing Bank; third, to Cash Collateralize the Issuing
Bank’s Fronting Exposure with respect to such Defaulting Lender in accordance
with Section 2.04(j); fourth, as the Borrower may request (so long as no Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Agent; fifth, if so determined by the Agent and the Borrower,
to be held in a deposit account and released pro rata in order to (x) satisfy
such Defaulting Lender’s potential future funding obligations with respect to
Loans under this Agreement and (y) Cash Collateralize the Issuing Bank’s future
Fronting Exposure with respect to such Defaulting Lender with respect to future
Letters of Credit issued under this Agreement, in accordance with Section
2.04(j); sixth, to the payment of any amounts owing to the


39

--------------------------------------------------------------------------------





Lenders or the Issuing Bank as a result of any judgment of a court of competent
jurisdiction obtained by any Lender or the Issuing Bank against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or LC Disbursements in respect of which
such Defaulting Lender has not fully funded its appropriate share, and (y) such
Loans were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and LC Disbursements owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or LC Disbursements owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in Letters of Credit
are held by the Lenders pro rata in accordance with the Commitments without
giving effect to Section 2.17(a)(iv). Any payments, prepayments or other amounts
paid or payable to a Defaulting Lender that are applied (or held) to pay amounts
owed by a Defaulting Lender or to post Cash Collateral pursuant to this Section
2.17(a)(ii) shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.


(iii) Certain Fees.


(A)No Defaulting Lender shall be entitled to receive any fee pursuant to Section
2.07(a) for any period during which that Lender is a Defaulting Lender (and the
Borrower shall not be required to pay any such fee that otherwise would have
been required to have been paid to that Defaulting Lender).


(B)Each Defaulting Lender shall be entitled to receive fees in respect of
Letters of Credit pursuant to Section 2.07(b) in respect of its participations
in Letters of Credit for any period during which that Lender is a Defaulting
Lender only to the extent allocable to its Applicable Percentage of the stated
amount of Letters of Credit for which it has provided Cash Collateral pursuant
to Section 2.04(j).


(C)With respect to any participation fee in respect of Letters of Credit not
required to be paid to any Defaulting Lender pursuant to clauses (A) or (B)
above, the Borrower shall (x) pay to each Non-Defaulting Lender that portion of
any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in Letters of Credit that has been reallocated
to such Lender pursuant to clause (iv) below, (y) pay to the Issuing Bank, the
amount of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to the Issuing Bank’s Fronting Exposure to such Defaulting Lender, and
(z) not be required to pay the remaining amount of any such fee.


(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in LC Exposure shall be reallocated
among the Non-Defaulting Lenders in accordance with their respective Applicable
Percentages (calculated without regard to such Defaulting Lender’s Commitment)
but only to the extent that (x) the conditions set forth in Section 4.02 are
satisfied at the time of such reallocation (and, unless the Borrower shall have
otherwise notified the Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Credit Exposure of any
Non-Defaulting Lender to exceed such Lender’s Commitment. Subject to


40

--------------------------------------------------------------------------------





Section 9.20, no reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Lender’s increased exposure following
such reallocation.


(v)Cash Collateral. If the reallocation described in clause (iv) above cannot,
or can only partially, be effected, the Borrower shall, without prejudice to any
right or remedy available to it hereunder or under applicable law, Cash
Collateralize the Issuing Bank’s Fronting Exposure in accordance with the
procedures set forth in Section 2.04(j).


(b)Defaulting Lender Cure. If the Borrower, the Agent and the Issuing Bank agree
in writing that a Lender is no longer a Defaulting Lender, the Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any Cash Collateral), that Lender will, to the
extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Agent may determine to be
necessary to cause the Loans and funded and unfunded participations in Letters
of Credit to be held pro rata by the Lenders in accordance with the Commitments
(without giving effect to Section 2.17(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.


(c)New Letters of Credit. So long as any Lender is a Defaulting Lender, the
Issuing Bank shall not be required to issue, amend, extend, renew or increase
any Letter of Credit unless it is satisfied that it will have no Fronting
Exposure after giving effect thereto.


SECTION 2.18 Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.13, or if the Borrower is required to pay
any Indemnified Taxes or additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.15, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.13 or 2.15, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable out‑of‑pocket costs and expenses incurred by
any Lender in connection with any such designation or assignment.


(b)If (i) any Lender requests compensation under Section 2.13, (ii) the Borrower
is required to pay Indemnified Taxes or any additional amount to any Lender or
any Governmental Authority for the account of any Lender pursuant to Section
2.15, (iii) any Lender is a Defaulting Lender or (iv) any Lender is a
Non-Consenting Lender, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Agent (and in the case of clause (iv) above,
within 5 days after the date such Lender becomes a Non-Consenting Lender), (A)
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 9.04(b)), all its
interests, rights (other than its existing rights to payments pursuant to
Section 2.13 or 2.15) and obligations under this Agreement and the other Loan
Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that (i) the Borrower shall have


41

--------------------------------------------------------------------------------





received the prior written consent of the Agent and each Issuing Bank, which
consent shall not unreasonably be withheld, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans and
participations in LC Disbursements, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts), and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.13 or payments required
to be made pursuant to Section 2.15, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.


SECTION 2.19 Incremental Commitments. (a) The Borrower may on one or more
occasions, by written notice to the Agent, request prior to the Maturity Date,
the establishment of Incremental Commitments; provided that the aggregate,
cumulative amount of all Incremental Commitments established pursuant to this
Section 2.19 after the Closing Date shall not exceed $150,000,000. Each such
notice shall specify (i) the date on which the Borrower proposes that the
Incremental Commitments shall be effective, which shall be a date not less than
10 Business Days (or such shorter period as may be agreed to by the Agent) after
the date on which such notice is delivered to the Agent, (ii) the amount of the
Incremental Commitments being requested and (iii) the identity of each Lender or
other Person that the Borrower proposes become an Incremental Lender with
respect thereto, together with the proposed aggregate amount of the Incremental
Commitment for each such Lender or other Person (it being agreed that (x) any
Lender approached to provide any Incremental Commitment may elect or decline, in
its sole discretion, to provide such Incremental Commitment and (y) any such
Person that is not a Lender must be an Eligible Assignee that is reasonably
acceptable to the Agent and, to the extent applicable, each Issuing Bank).


(b)The terms and conditions of any Incremental Commitment and other extensions
of credit to be made thereunder may be (i) identical to the terms and conditions
of the Commitments and Loans and other extensions of credit made hereunder, (ii)
in a separate tranche of revolving loans and commitments or (iii) incurred in
the form of term loans, in each case as agreed by the applicable Lenders.


(c)The Incremental Commitments shall be effected pursuant to one or more
Incremental Facility Agreements executed and delivered by the Borrower, each
Incremental Lender providing such Incremental Commitments and the Agent;
provided that no Incremental Commitments shall become effective unless (i) no
Default or Event of Default shall have occurred and be continuing on the date of
effectiveness thereof, both immediately prior to and immediately after giving
effect to such Incremental Commitments and the making of Loans and other
extensions of credit thereunder to be made on such date, (ii) on the date of
effectiveness thereof, the representations and warranties of the Borrower set
forth in the Loan Documents shall be true and correct (A) in the case of the
representations and warranties qualified as to materiality, in all respects, and
(B) otherwise, in all material respects, except in the case of any such
representation and warranty that expressly relates to a prior date, in which
case such representation and warranty shall be so true and correct on and as of
such prior date, (iii) after giving effect to and the making of Loans and other
extensions of credit thereunder to be made on the date of effectiveness thereof,
the Borrower shall be in compliance with the covenants set forth in Section 6.12
on a pro forma basis as if such Loans or other extensions of credit had been
incurred or assumed on the first day of the Test Period most recently ended on
or prior to the date of such effectiveness, (iv) the Borrower shall make any
payments required to be made pursuant to Section 2.14 in connection with such
Incremental Commitments and the related transactions under this Section 2.19 and
(v) the Borrower shall have delivered to the Agent such legal opinions, board
resolutions, secretary’s certificates, officer’s certificates and other
documents as shall reasonably be requested by the Agent in connection with any
such transaction. Each Incremental Facility


42

--------------------------------------------------------------------------------





Agreement may, without the consent of any Lender, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable judgment of the Agent, to give effect to the provisions of this
Section 2.19 (including to evidence a separate tranche of revolving loans and
commitments or term loans).


(d)In the case of Incremental Commitments described in Section 2.19(b)(i), upon
effectiveness of an Incremental Commitment of any Incremental Lender, (i) such
Incremental Lender shall be deemed to be a “Lender” hereunder, and henceforth
shall be entitled to all the rights of, and benefits accruing to, Lenders
hereunder and shall be bound by all agreements, acknowledgements and other
obligations of Lenders hereunder and under the other Loan Documents, and (ii)(A)
such Incremental Commitment shall constitute (or, in the event such Incremental
Lender already has a Commitment, shall increase) the Commitment of such
Incremental Lender and (B) the aggregate amount of the Lenders’ Commitments
shall be increased by the amount of such Incremental Commitment, in each case,
subject to further increase or reduction from time to time as set forth in the
definition of the term “Commitment”. For the avoidance of doubt, upon the
effectiveness of any Incremental Commitment, the Credit Exposure of the
Incremental Lender holding such Commitment, and the Applicable Percentages of
all the Lenders shall automatically be adjusted to give effect thereto.


(e)On the date of the effectiveness of any Incremental Commitments described in
Section 2.19(b)(i), each Lender shall be deemed to have assigned to each
Incremental Lender holding such Incremental Commitments, and each such
Incremental Lender shall be deemed to have purchased from each Lender, in an
amount equal to the principal amount thereof (together with accrued and unpaid
interest), such interests in the Loans and participations in Letters of Credit
outstanding on such date as shall be necessary in order that, after giving
effect to all such assignments and purchases, such Loans and participations in
Letters of Credit will be held by all the Lenders (including such Incremental
Lenders) ratably in accordance with their Applicable Percentages after giving
effect to the effectiveness of such Incremental Commitments. Any Loans
outstanding immediately prior to the date of the effectiveness of such
Incremental Commitments that are Eurodollar Loans will (except to the extent
otherwise repaid in accordance herewith) continue to be held by, and all
interest thereon will continue to accrue for the accounts of, the Lenders
holding such Loans immediately prior to the date of the effectiveness of such
Incremental Commitments, in each case until the last day of the then-current
Interest Period applicable to any such Loan, at which time such Loans will be
repaid or refinanced with new Loans made pursuant to Section 2.01 in accordance
with the Applicable Percentages of the Lenders (including the Incremental
Lenders) after giving effect to the effectiveness of such Incremental
Commitments; provided, however, that upon the occurrence of any Event of
Default, each Incremental Lender will promptly purchase (for cash at face value)
assignments of portions of such outstanding Loans of other Lenders so that,
after giving effect thereto, all Loans that are Eurodollar Loans are held by the
Lenders (including the Incremental Lenders) in accordance with their
then-current Applicable Percentages. Any such assignments shall be effected in
accordance with the provisions of Section 9.04, provided that the parties hereto
hereby consent to such assignments and the minimum assignment amounts and
processing and recordation fee set forth in Section 9.04(b) shall not apply
thereto. Any ABR Loans outstanding on the date of the effectiveness of such
Incremental Commitments shall either be prepaid on such date or refinanced on
such date (subject to the satisfaction of applicable borrowing conditions) with
Loans made on such date by the Lenders (including the Incremental Lenders) in
accordance with their Applicable Percentages. In order to effect any such
refinancing, (i) each Incremental Lender will make ABR Loans by transferring
funds to the Agent in an amount equal to the aggregate outstanding amount of
such Loans of such Type times a percentage obtained by dividing the amount of
such Incremental Lender’s Incremental Commitment by the aggregate amount of the
Lenders’ Commitments (after giving effect to the effectiveness of the
Incremental Commitments on such date) and (ii) such funds will be applied to the
prepayment of outstanding ABR Loans held by the


43

--------------------------------------------------------------------------------





Lenders other than the Incremental Lenders, and transferred by the Agent to the
Lenders other than the Incremental Lenders, in such amounts so that, after
giving effect thereto, all ABR Loans will be held by the Lenders in accordance
with their then-current Applicable Percentages. On the date of the effectiveness
of such Incremental Commitments, the Borrower will pay to the Agent, for the
accounts of the Lenders receiving such prepayments, accrued and unpaid interest
on the aggregate principal amount of the Loans of the Borrower being prepaid.
The Agent and the Lenders hereby agree that the minimum borrowing, pro rata
borrowing and pro rata payment requirements contained elsewhere in this
Agreement shall not apply to the transactions effected pursuant to the
immediately preceding sentence.


(f)The Agent shall notify Lenders promptly upon receipt by the Agent of any
notice from the Borrower referred to in Section 2.19 and of the effectiveness of
any Incremental Commitments, in each case advising the Lenders of the details
thereof and of the Applicable Percentages of the Lenders after giving effect
thereto and of the assignments deemed to have been made pursuant to Section
2.19(e).


ARTICLE III


Representations and Warranties


The Borrower represents and warrants to each of the Lenders that:
SECTION 3.01 Organization; Powers. The Borrower and each of its Covered
Subsidiaries is duly organized, validly existing and in good standing (if
applicable) under the laws of its jurisdiction of organization, has all
requisite authority to conduct its business as now conducted and, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in
each jurisdiction where such qualification is required.


SECTION 3.02 Authorization and Enforceability. The Transactions are within the
Borrower’s corporate powers and have been duly authorized by all necessary
corporate and, if required, stockholder action. This Agreement has been duly
executed and delivered by the Borrower and constitutes a legal, valid and
binding obligation of the Borrower, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
  
SECTION 3.03 Approvals; No Conflict. The Transactions (a) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority or any third party, except such as have been obtained or
made and are in full force and effect, (b) will not violate any applicable law
or regulation, charter, by-laws or other organizational documents of the
Borrower or any of its Covered Subsidiaries or any order of any Governmental
Authority, (c) will not violate or result in a default under any Parent
Agreement, or any indenture, material agreement or other material instrument
binding upon the Borrower or any of its Covered Subsidiaries or any of their
assets, or give rise to a right thereunder to require any payment to be made by
the Borrower or any of its Covered Subsidiaries, and (d)  will not result in the
creation or imposition of any Lien on any assets of the Borrower or any of its
Covered Subsidiaries.
SECTION 3.04 Financial Condition; No Material Adverse Change. (a) The Borrower
has heretofore furnished to the Lenders (i) the consolidated balance sheet and
related consolidated statements of operations, comprehensive income, changes in
stockholders’ equity and cash flows of BrightSphere UK and its consolidated
subsidiaries as of and for the fiscal year ended December 31, 2018, audited by
and accompanied by the opinion of KPMG LLP, independent registered public
accounting firm, and (ii) the unaudited consolidated balance sheet and related
consolidated statements of operations, comprehensive income and cash flows of
BrightSphere UK and its consolidated subsidiaries as of and for the fiscal
quarter and the


44

--------------------------------------------------------------------------------





portion of the fiscal year ending March 31, 2019, certified by its chief
financial officer. Such financial statements (including the related notes and
schedules thereto) present fairly in all material respects the financial
condition and results of operations of BrightSphere UK and its consolidated
subsidiaries as of such dates and for such periods in accordance with GAAP,
subject to year end audit adjustments and the absence of footnotes in the case
of the statements referred to in clause (ii) above.


(b)Since December 31, 2018, there has been no material adverse change in the
business, assets, operations, or financial condition of BrightSphere UK and its
subsidiaries, taken as a whole, and since the Closing Date, there has been no
material adverse change in the business, assets, operations, or financial
condition of the Borrower and its Subsidiaries, taken as a whole.


(c)Except as disclosed in the financial statements referred to above or the
notes thereto, after giving effect to the Transactions, none of the Borrower or
its Subsidiaries has, as of the Closing Date, any material contingent
liabilities, unusual long-term commitments or material unrealized losses.


SECTION 3.05 Properties. (a) Each of the Borrower and its Covered Subsidiaries
has good title to, or valid leasehold interests in, all its real and personal
property material to its business, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes.


(b)Each of the Borrower and its Subsidiaries owns, or is licensed to use, all
trademarks, trade names, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Borrower and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.


SECTION 3.06 Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Borrower, threatened in writing
against or affecting the Borrower or any of its Covered Subsidiaries (i) as to
which there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or (ii) that involve this
Agreement or the Transactions.


(b)Except with respect to any matters that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, neither
the Borrower nor any of its Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received notice of any claim with respect
to any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.


SECTION 3.07 Compliance with Laws and Agreements. Each of the Borrower and its
Covered Subsidiaries is in compliance with all laws, regulations and orders of
any Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. Each Subsidiary of the Borrower
that is an “investment adviser” within the meaning of the Investment Advisers
Act of 1940 is in compliance in all material respects with the requirements of
the Investment Advisers Act of 1940 and the rules and regulations of the SEC
thereunder, including the registration and reporting requirements thereof. No
Default has occurred and is continuing.




45

--------------------------------------------------------------------------------





SECTION 3.08 Investment Company Status. Except for Funds that are managed by
Covered Subsidiaries of the Borrower and that are duly registered as Investment
Companies under the Investment Company Act of 1940, neither the Borrower nor any
Subsidiary is an “investment company” as defined in, or subject to regulation as
an “investment company” under, the Investment Company Act of 1940.


SECTION 3.09 Margin Regulations. (a) Not more than 25% of the value of the
assets of the Borrower and the Covered Subsidiaries subject to any restrictions
on the sale, pledge or other disposition of assets under this Agreement, any
other Loan Document or any other agreement to which any Lender or Affiliate of a
Lender is party will at any time be represented by Margin Stock.


(b)No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, for any purpose
that entails a violation of, or that is inconsistent with, the provisions of the
Regulations of the Board, including Regulation T, Regulation U and Regulation X.


SECTION 3.10 Taxes. The Borrower and each Covered Subsidiary have filed all
United States Federal Tax returns and all other Tax returns which are required
to be filed and have paid all Taxes stated to be due by the Borrower and each
Covered Subsidiary pursuant to said returns or pursuant to any assessment
received by the Borrower or any Covered Subsidiary, including without limitation
all Federal and state withholding Taxes and all Taxes required to be paid
pursuant to applicable law, except such Taxes, if any, as are being contested in
good faith by appropriate proceedings and as to which adequate reserves have
been provided for on the books of the Borrower or such Covered Subsidiary, or
where a failure to so file or pay could not reasonably be expected to have a
Material Adverse Effect.


SECTION 3.11 ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. As of the most recent valuation date for
any Plan, the funding target attainment percentage (as defined in Section
430(d)(2) of the Code) is 60% or higher and neither the Borrower nor any ERISA
Affiliate knows of any facts or circumstances that could reasonably be expected
to result in the funding attainment percentage dropping below 60% as of the most
recent valuation date.


SECTION 3.12 Disclosure. No information included in any of the reports,
financial statements, certificates or other information furnished by or on
behalf of the Borrower to the Agent or any Lender in connection with the
negotiation of this Agreement or any other Loan Document or delivered hereunder
or thereunder (as modified or supplemented by other written information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, taken as a whole, not misleading;
provided that, with respect to projected financial information and forward
looking statements, the Borrower represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time when prepared, it being understood that projected financial information and
forward looking statements are inherently uncertain and that the Borrower gives
no representation and warranty that projected results will be achieved.


SECTION 3.13 Anti-Corruption Laws and Sanctions. The Borrower has implemented
and maintains in effect policies and procedures designed to ensure compliance by
the Borrower, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and the
Borrower, its Subsidiaries and their respective officers and employees and, to
the knowledge of the Borrower, its directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions


46

--------------------------------------------------------------------------------





in all material respects. None of (a) the Borrower, any Subsidiary or, to the
knowledge of the Borrower or such Subsidiary, any of their respective directors,
officers or employees, or (b) to the knowledge of the Borrower, any agent of the
Borrower or any Subsidiary that will act in any capacity in connection with or
benefit from the credit facility established hereby, is a Sanctioned Person. The
Transactions will not violate Anti-Corruption Laws or applicable Sanctions.


ARTICLE IV


Conditions


SECTION 4.01 [Reserved.]


SECTION 4.02 Conditions to Each Credit Event. The obligation of each Lender to
make Loans on the occasion of any Borrowing, and of each Issuing Bank to issue,
amend, renew or extend any Letter of Credit, are subject to the satisfaction of
the following conditions:


(a) the representations and warranties set forth in this Agreement shall be true
and correct (i) in the case of the representations and warranties qualified as
to materiality, in all respects and (ii) otherwise, in all material respects, in
each case on and as of the date of such Borrowing or the date of issuance,
amendment, renewal or extension of such Letter of Credit, as applicable, except
with respect to representations and warranties expressly made only as of an
earlier date, in which case such representations and warranties were so true and
correct on and as of such earlier date;


(b) at the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing; and


(c) receipt by the Agent of a Borrowing Request in accordance with Section 2.03,
or, in the case of the issuance, amendment, extension or renewal of a Letter of
Credit, receipt by the relevant Issuing Bank and Agent of a notice requesting
the issuance, amendment, extension or renewal of such Letter of Credit to the
extent required by Section 2.04(b).


Each Borrowing and each issuance, amendment, renewal or extension of any Letter
of Credit, shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.


ARTICLE V


Affirmative Covenants


Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated, in each case,
without any pending draw, and all LC Disbursements shall have been reimbursed,
the Borrower covenants and agrees with the Lenders that:
SECTION 5.01 Financial Statements; Ratings Changes and Other Information. The
Borrower will furnish to the Administrative Agent and each Lender:




47

--------------------------------------------------------------------------------





(a)within 90 days after the end of each fiscal year of the Borrower, its audited
consolidated balance sheet and related consolidated statements of operations,
comprehensive income, changes in stockholders’ equity and cash flows as of the
end of and for such year, setting forth in each case in comparative form the
figures for the previous fiscal year, all reported on by KMPG LLP or other
independent public accountants of recognized national standing (without a “going
concern” or like qualification commentary or exception and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied (it being understood and agreed that such financial
statements will be prepared on substantially the same basis and with the
substantially the same presentation as the audited financial statements of
BrightSphere UK referred to in Section 3.04);


(b)within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower, or, with respect to the second fiscal quarter
of 2019, such longer period as may be permitted by the SEC in connection with
the Borrower’s SEC reporting requirements, its consolidated balance sheet and
related consolidated statements of operations, comprehensive income and cash
flows as of the end of and for such fiscal quarter and the then elapsed portion
of the fiscal year, setting forth in each case in comparative form the figures
for the corresponding period or periods of (or, in the case of the balance
sheet, as of the end of) the previous fiscal year, all certified by one of its
Financial Officers as presenting fairly in all material respects the financial
condition and results of operations of the Borrower and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes;


(c)concurrently with any delivery of financial statements under clause (a) or
(b) above, a duly executed and completed Compliance Certificate (i) certifying
as to whether a Default has occurred and, if a Default has occurred, specifying
the details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Section 6.12 and including calculations for the Test Period
ending on the last day of the most recent fiscal quarter covered by such
financial statements of Consolidated Adjusted EBITDA (including a detailed
reconciliation from Consolidated Net Income to Consolidated Adjusted EBITDA) and
Consolidated Interest Expense, (iii) stating whether any change in GAAP or in
the application thereof has occurred since the date of the audited financial
statements referred to in Section 3.04 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate and (iv) attaching unaudited consolidating financial statements
relating to the financial statements delivered under paragraph (a) or (b) above,
as applicable;


(d)concurrently with any delivery of financial statements under clause (a)
above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines);


(e) promptly after Moody’s or S&P shall have initially established, or at any
time thereafter announced a change in, its Applicable Rating, written notice of
such Applicable Rating or change; and
(f)promptly following any request therefor, such other information regarding the
operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.




48

--------------------------------------------------------------------------------





SECTION 5.02 Notice of Material Events. Promptly and in any event within five
Business Days after a Responsible Officer of the Borrower becomes aware thereof,
the Borrower will give notice in writing to the Agent of the following:


(a)any Event of Default or Default, specifying the nature and extent thereof and
the corrective action (if any) taken or proposed to be taken with respect
thereto;


(b)the filing or commencement of, or any written notice of intention of any
Person to file or commence, any action, suit, proceeding or investigation,
whether at law or in equity or by or before any arbitrator or Governmental
Authority, against or affecting the Borrower or any Affiliate of the Borrower as
to which there is a reasonable possibility of an adverse determination and that,
if adversely determined, could reasonably be expected to result in a Material
Adverse Effect;


(c)the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in, a
Material Adverse Effect; and


(d)any other development or event that has resulted in, or could reasonably be
expected to result in, a Material Adverse Effect.


SECTION 5.03 Existence; Conduct of Business. The Borrower will, and will cause
each of its Covered Subsidiaries to, do or cause to be done all things necessary
to preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, registrations, permits, privileges and franchises material to
the conduct of its business; provided that the foregoing shall not prohibit any
merger, consolidation, liquidation or dissolution permitted under Section 6.04.


SECTION 5.04 Payment of Obligations. The Borrower will, and will cause each of
its Covered Subsidiaries to, pay its obligations (other than Indebtedness),
including Tax liabilities, that, if not paid, could result in a Material Adverse
Effect before the same shall become delinquent or in default, except where the
validity or amount thereof is being contested in good faith by appropriate
proceedings and (a) the Borrower or such Covered Subsidiary has set aside on its
books adequate reserves with respect thereto in accordance with GAAP or (b) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect.


SECTION 5.05 Maintenance of Properties; Insurance. The Borrower will, and will
cause each of its Covered Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, and (b) maintain, with financially sound and
reputable insurance companies, insurance in such amounts and against such risks
as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations.


SECTION 5.06 Books and Records; Inspection Rights. The Borrower will, and will
cause each Covered Subsidiary to, keep proper books and accounts in which full,
true and correct entries are made of all dealings and transactions in relation
to its business and activities sufficient to permit the preparation of
consolidated financial statements in accordance with GAAP. Upon reasonable
notice and during normal business hours, the Borrower will, and will cause each
Covered Subsidiary to, provide the Agent or any Lender acting with the consent
of the Agent with access to the books and financial records of the Borrower and
each Covered Subsidiary, to make reasonable examinations and copies of the books
of accounts and other financial records of the Borrower and each Covered
Subsidiary, and to discuss the affairs, finances and accounts of the Borrower
and each Covered Subsidiary with, and to be advised as to the same by, their
officers and, in the presence of officers or other representatives of the
Borrower, independent accountants at such


49

--------------------------------------------------------------------------------





reasonable times and intervals as the Agent or Required Lenders may reasonably
request; provided, however, so long as no Event of Default has occurred and is
continuing, there shall not be more than one such inspection and examination in
any calendar year.


SECTION 5.07 Compliance with Laws. The Borrower will, and will cause each of its
Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. The Borrower will maintain in
effect and enforce policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions.


SECTION 5.08 Use of Proceeds. The Borrower will use the proceeds of (a) the
Loans for working capital and general corporate purposes of the Borrower and the
Covered Subsidiaries, including acquisitions, distributions and investments and
(b) the Letters of Credit solely for working capital and general corporate
purposes of the Borrower and the Covered Subsidiaries. The Borrower will not
request any Borrowing or Letter of Credit, and the Borrower shall not use, and
shall procure that its Subsidiaries and its or their respective directors,
officers, employees and agents shall not use, the proceeds of any Borrowing or
Letter of Credit (A) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (B) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, or (C) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto.


SECTION 5.09 [Reserved.]


ARTICLE VI


Negative Covenants


Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated, in each case, without any
pending draw, and all LC Disbursements shall have been reimbursed, the Borrower
covenants and agrees with the Lenders that:
SECTION 6.01 Indebtedness. The Borrower will not and will not permit any Covered
Subsidiary to incur, create or suffer to exist any Indebtedness except:


(a)Indebtedness created hereunder, including Indebtedness pursuant to
Incremental Facility Agreements;


(b)Indebtedness (i) of the Borrower to any Covered Subsidiary and (ii) of any
Covered Subsidiary to the Borrower or any other Covered Subsidiary; provided
that (A) such Indebtedness shall not have been transferred to any Person other
than the Borrower or any other Covered Subsidiary and (B) any such Indebtedness
owing by the Borrower shall be unsecured and subordinated in writing in right of
payment to the Obligations pursuant to an Affiliate Subordination Agreement;


(c)Indebtedness of the Borrower or any Covered Subsidiary existing on the
Closing Date and described on Schedule 6.01 and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof;


50

--------------------------------------------------------------------------------







(d)Indebtedness of the Borrower or any Covered Subsidiary incurred to finance
the acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations, and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof, and extensions, renewals and replacements of
any such Indebtedness that do not increase the outstanding principal amount
thereof; provided that (i) such Indebtedness is incurred prior to or within 90
days after such acquisition or the completion of such construction or
improvement and (ii) the aggregate principal amount of Indebtedness permitted by
this clause (d) shall not exceed $5,000,000 at any time outstanding;


(e)Indebtedness of any Person that becomes a Covered Subsidiary after the date
hereof; provided that (i) such Indebtedness exists at the time such Person
becomes a Covered Subsidiary and is not created in contemplation of or in
connection with such Person becoming a Covered Subsidiary, (ii) such
Indebtedness has recourse solely to the assets of such Person and not to any
other assets of the Borrower or any other Covered Subsidiary, (iii) such
Indebtedness is not Guaranteed by the Borrower or any other Covered Subsidiary
and (iv) such Indebtedness shall be refinanced or replaced no later than 90 days
after the date on which such Person becomes a Covered Subsidiary with unsecured
Indebtedness of the Borrower that is not Guaranteed by any Covered Subsidiary;


(f)unsecured Indebtedness of the Borrower and its Covered Subsidiaries
representing deferred compensation to employees of the Borrower and its Covered
Subsidiaries or long-term liability accruals in respect of previously recognized
compensation expense attributable to equity and profit sharing awards to
employees;


(g)Non-Recourse Seed Indebtedness;


(h)unsecured Indebtedness of any Covered Subsidiary under a revolving credit
facility with a Core Business Entity of which Equity Interests are owned by such
Covered Subsidiary or other Covered Subsidiaries; provided that (i) such
Indebtedness is incurred in anticipation of the payment by such Core Business
Entity to such Covered Subsidiary of a regularly scheduled distribution or a
scheduled payment of specifically identifiable realized Performance Fees, (ii)
any borrowing under any such revolving credit facility shall be repaid at the
time such dividend is paid or payment is made, but not in any event later than
90 days after the date on which such Indebtedness was initially incurred and
(iii) the aggregate principal amount of Indebtedness permitted by this clause
(h) shall not exceed $10,000,000 at any time outstanding;


(i)other Indebtedness of Covered Subsidiaries in an aggregate principal amount
not exceeding $5,000,000 at any time outstanding;


(j)other unsecured Indebtedness of the Borrower that is not Guaranteed by any
Covered Subsidiary; and


(k)Indebtedness of Landmark Partners pursuant to the Landmark Credit Agreement
in an aggregate principal amount not exceeding $15,000,000 at any time
outstanding; provided that (i) such Indebtedness has recourse solely to the
assets of Landmark Partners and its subsidiaries as of the Landmark Partners
Closing Date and not to any other assets of the Borrower or any other Covered
Subsidiary and (ii) such Indebtedness is not Guaranteed by the Borrower or any
other Covered Subsidiary (other than Landmark Partners and its subsidiaries as
of the Landmark


51

--------------------------------------------------------------------------------





Partners Closing Date).


SECTION 6.02 Liens. The Borrower will not, nor will it permit any Covered
Subsidiary to, create, incur, or suffer to exist any Lien in or on its property
(now or hereafter acquired), or on any income or revenues or rights (including
accounts receivable) in respect of any thereof, except:


(a)Permitted Encumbrances;


(b)any Lien existing on the Closing Date and described in Schedule 6.02 hereto;
provided that (i) such Lien shall not apply to any property or asset of the
Borrower or any Covered Subsidiary other than the properties or assets to which
such Lien applies on the Closing Date and (ii) such Lien shall secure only those
obligations that it secures on the Closing Date and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;


(c)Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Covered Subsidiary; provided that (i) such Liens secure only
Indebtedness permitted by Section 6.01(d) that is incurred to finance such
acquisition, construction or improvement (provided that such Indebtedness is
incurred prior to or within 90 days after such acquisition or the completion of
such construction or improvement and the principal amount of such Indebtedness
does not exceed the cost of acquiring, constructing or improving such fixed or
capital assets) and (ii) such Liens shall not apply to any other asset of the
Borrower or any Covered Subsidiary (other than the proceeds thereof); and


(d)Liens on assets of a Person that becomes a Covered Subsidiary securing
Indebtedness permitted by Section 6.01(e); provided that (A) such Lien is not
created in contemplation of or in connection with such Person becoming a Covered
Subsidiary, (B) such Lien does not apply to any other property or assets of the
Borrower or any Covered Subsidiary and (C) such Lien shall secure only those
obligations that it secures on the date such Person becomes a Covered
Subsidiary;


(e)Liens on seed investments of Covered Subsidiaries securing Non-Recourse Seed
Indebtedness relating to such investments;


(f)any Liens securing Indebtedness or other obligations in an aggregate
principal amount not to exceed $5,000,000 at any time outstanding; and


(g)Liens on any property, rights or assets of Landmark Partners and its
subsidiaries as of the Landmark Partners Closing Date securing Indebtedness
permitted under Section 6.01(k); provided that such liens extend only to the
property, rights and assets of Landmark Partners and its subsidiaries as of the
Landmark Partners Closing Date and not any other property, rights and assets of
the Borrower or any other Covered Subsidiary.


Notwithstanding anything herein to the contrary, the Borrower will not, and will
not permit any Covered Subsidiary to (i) create, incur, assume or permit to
exist any Lien on the Equity Interests in, or the Management Fees, Performance
Fees, Accounts, or rights to any of the foregoing of, any Covered Subsidiary or
other Core Business Entities, (ii) sell any Equity Interests owned by it in
Covered Subsidiaries or in other Core Business Entities pursuant to any
repurchase agreement or similar agreement or (iii) assign or sell any income or
revenues from or rights in respect of the Equity Interests in, and the
Management Fees, Performance Fees, Accounts, or rights to any of the foregoing
of, any Covered Subsidiary or other Core Business Entity, except (x) in the case
of clause (i) of this sentence, Permitted Encumbrances and (y) in the


52

--------------------------------------------------------------------------------





case of clauses (ii) and (iii) of this sentence, in connection with any
transaction which is expressly permitted pursuant to Section 6.05.
Notwithstanding anything to the contrary in this Section 6.02, no transaction
specifically permitted by 6.05 shall be deemed to violate this Section 6.02.
SECTION 6.03 Sale and Lease-Back Transactions. The Borrower will not, and will
not permit any Covered Subsidiary to, enter into any arrangement, directly or
indirectly, with any person whereby it shall sell or transfer any property, real
or personal, used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property which it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred.


SECTION 6.04 Fundamental Changes; Conduct of Business. (a) The Borrower will
not, and will not permit any Covered Subsidiary to, merge into or consolidate
with any other Person, or permit any other Person to merge into or consolidate
with it, or liquidate or dissolve, except that, if at the time thereof and
immediately after giving effect thereto no Default shall have occurred and be
continuing (i) any Person may merge into or consolidate with the Borrower in a
transaction in which the Borrower is the surviving entity; (ii) any Person
(other than the Borrower) may merge or consolidate with any Covered Subsidiary
in a transaction in which the surviving entity is a Covered Subsidiary;
(iii) any Covered Subsidiary may liquidate, dissolve or otherwise wind down if
the Borrower determines in good faith that such liquidation, dissolution or
winding down is in the best interests of the Borrower and is not materially
disadvantageous to the Lenders; and (iv) the Borrower or any Covered Subsidiary
may consummate a merger, liquidation or dissolution to effect an asset sale
permitted by Section 6.05.


(b) Neither the Borrower nor any Covered Subsidiary will engage to any material
extent in any business other than Core Businesses and businesses reasonably
related thereto.
(c) Notwithstanding the foregoing, and for the avoidance of doubt, this Section
6.04 shall not prohibit the transactions effecting the 2019 Redomestication.
SECTION 6.05 Asset Sales. The Borrower will not, and will not permit any of its
Covered Subsidiaries to, sell, transfer, lease or otherwise dispose of any
asset, including any Equity Interest owned by it, nor will the Borrower permit
any of its Covered Subsidiaries to issue any additional Equity Interest in such
Covered Subsidiary (other than directors’ qualifying shares and other nominal
amounts of Equity Interests that are required to be held by other Persons under
applicable law), except:


(a)sales, transfers, leases and other dispositions of inventory, used or surplus
equipment and surplus office space in the ordinary course of business;


(b)sales, transfers and dispositions of assets (i) solely between or among
Covered Subsidiaries or (ii)  from any Covered Subsidiary to the Borrower;


(c)sales, transfers and other dispositions of assets (other than Equity
Interests in a Covered Subsidiary or in a Core Business Entity) that are not
permitted by any other clause of this Section; provided that the aggregate fair
market value of all assets sold, transferred or otherwise disposed of in
reliance upon this clause (c) shall not exceed, during any fiscal year of the
Borrower, an amount equal to 10% of Consolidated Adjusted EBITDA for the most
recently ended fiscal year of the Borrower;


(d)issuances of Equity Interests by any Covered Subsidiary to the Borrower or
any other Covered Subsidiary so long as the recipient thereof is (i) the direct
parent entity of the issuing Person,


53

--------------------------------------------------------------------------------





(ii) the Borrower or (iii) a wholly-owned subsidiary of the Borrower;


(e)sales of securities (other than Equity Interests in Covered Subsidiaries or
in Core Business Entities) or other instruments held by the Borrower or any
Covered Subsidiary for investment or cash management purposes, including
securities or other instruments acquired or held by a Covered Subsidiary for
purposes of seeding, funding or otherwise maintaining any investment product or
Fund with respect to which a Covered Subsidiary acts as an investment adviser,
manager, distributor, general partner or in any similar capacity, in each case
in the ordinary course of business and consistent with the customary practices
of the Borrower and the Covered Subsidiaries or of the Parent;


(f)grants or sales of Equity Interests and grants of profit participation
interests, including derivative instruments related thereto, in Covered
Subsidiaries engaged in Core Businesses or in Core Business Entities to
employees of such Covered Subsidiaries or Core Business Entities or of related
Covered Subsidiaries (or to special purpose vehicles substantially all of the
Equity Interests in which are owned by such employees) for the primary purpose
of effecting compensation (including incentive compensation) arrangements with
such employees for their services, provided that such grants are made in the
ordinary course of business;


(g) sales or transfers of assets to the Parent or its Affiliates made pursuant
to and in accordance with the terms of the Co-Investment Deed or the Deferred
Tax Asset Deed;


(h)sales or transfers to effect the Reorganization;


(i)sales or transfers of Equity Interests owned by the Borrower and the Covered
Subsidiaries in any Covered Subsidiary or Core Business Entity; provided that
(w) all Equity Interests in Covered Subsidiaries and Core Business Entities
which are sold or transferred pursuant to this clause (i) in any fiscal year of
the Borrower shall not, in the aggregate, account for more than 10% of
Consolidated Adjusted EBITDA for the immediately preceding fiscal year of the
Borrower, (x) the Borrower determines in good faith that such sale or transfer
is in the best interests of the Borrower and is not materially disadvantageous
to the Lenders, (y) after giving effect to such sale or transfer, the Borrower
shall be in compliance with the covenants set forth in Section 6.12 on a pro
forma basis as if such sale or transfer had been consummated on the first day of
the Test Period most recently ended on or prior to the date of such sale or
transfer and (z) all sales, transfers and dispositions permitted by this clause
(i) shall be made for at least 75% cash consideration (with contingent earnout
payment obligations not being deemed “consideration” for purposes of this
subclause (z)); and


(j)sales or transfers to effect the 2019 Redomestication;


provided that all sales, transfers, leases and other dispositions permitted
hereby (except for those made pursuant to clause (b)(i), (d), (f), (g), (h) and
(j) hereof) shall be made for fair value.
SECTION 6.06 Transactions with Affiliates. The Borrower will not, and will not
permit any Covered Subsidiary to, sell or transfer any property or assets to, or
purchase or acquire any property or assets from, or otherwise engage in any
other transactions with, any of its Affiliates (any such transaction, a
“Restricted Affiliate Transaction”), except that the Borrower or any Covered
Subsidiary may:






54

--------------------------------------------------------------------------------





(a)engage in any Restricted Affiliate Transaction at prices and on terms and
conditions which, taken as a whole, are not materially less favorable to the
Borrower or such Covered Subsidiary than would prevail in a comparable
arms’-length transaction with unrelated third parties;


(b)effect any Restricted Payment permitted by Section 6.07;


(c)satisfy any indemnification obligation to, and other employment arrangements
with, directors, officers, employees, managers and consultants of the Borrower
or any Covered Subsidiary entered into in the ordinary course of business;


(d)enter into and continue ordinary course employment, compensation and benefits
arrangements, including the reacquisition by Covered Subsidiaries from employees
of equity and profit participation interests previously granted to such
employees as part of their compensation;


(e)effect any transaction expressly permitted by Section 6.05, including any
transaction effecting the 2019 Redomestication;


(f)enter into any Management Fee Agreement;


(g)effect transactions solely between or among Covered Subsidiaries or the
Borrower and one or more Covered Subsidiaries otherwise permitted hereunder;


(h)effect the Reorganization and enter into any transition services agreements
relating thereto and to the IPO (whether entered into on or after the Closing
Date); provided that any such transition services agreement is on an arms-length
basis or otherwise provides for periodic cash payments or reimbursements (not
less frequently than quarterly) in amounts not less than the costs and expenses
(including allocable employee compensation expenses) incurred by the Borrower or
the Covered Subsidiaries in providing services thereunder, and having terms
(including with respect to the calculation of such costs and expenses) customary
for transition services agreements of the same general type; and


(i)perform its obligations under the Parent Agreements and the Note in
accordance with the terms thereof.


SECTION 6.07 Limitation on Restricted Payments. The Borrower will not declare or
make, or permit any Covered Subsidiary to declare or make, or agree to pay or
make, directly or indirectly, any Restricted Payment or incur any obligation
(contingent or otherwise) to do so except:


(a)each Covered Subsidiary may make Restricted Payments to the Borrower or any
other Covered Subsidiary and to any other Person that owns an Equity Interest in
such Covered Subsidiary ratably according to such Person’s holdings of the type
of Equity Interests in respect of which a Restricted Payment is being made to
the Borrower or any other Covered Subsidiary;


(b)the Borrower may pay the OMGUK Dividend prior to the consummation of the IPO
and pay the OMGUK Dividend Note substantially simultaneously with the making of
the initial Loans on the Closing Date;


(c)Restricted Payments by any Covered Subsidiary to employees in respect of
Equity Interests or equity or profit participation interests in such Covered
Subsidiary issued to such employee for the primary purposes of effecting a
compensation arrangement, including the reacquisition for


55

--------------------------------------------------------------------------------





cash consideration of such Equity Interests or equity or profit participation
interests; provided that such compensation arrangements and such Restricted
Payments are made in the ordinary course;


(d)so long as no Default has occurred and is continuing or would result
therefrom, the Borrower may declare and pay regular quarterly cash dividends on
its ordinary shares outstanding; provided that any dividend declared at a time
when no Default has occurred and is continuing or would result from the payment
thereof at such time may be paid on the announced payment date therefor, not
withstanding that a Default is then continuing or would result from such payment
(but no such Default shall be deemed to be waived as a result of this proviso);


(e)the Borrower may make Restricted Payments with respect to its Equity
Interests; provided that no Default has occurred and is continuing or would
result therefrom; and


(f)to effect the 2019 Redomestication.


SECTION 6.08 Limitation on Amendments to Certain Agreements. The Borrower will
not agree to or permit any amendment, modification, suspension or waiver of any
provision of any documents relating to the organization of the Borrower or any
Covered Subsidiary, of any agreement or instrument evidencing or governing any
Material Indebtedness, of the Landmark Credit Agreement or of any Parent
Agreement that materially impairs the creditworthiness of the Borrower or is
adverse in any material respect to the rights or interests of the Lenders
hereunder. Notwithstanding the foregoing, and for the avoidance of doubt, this
Section 6.08 does not prohibit any such amendment, modification, suspension or
waiver executed to effect the 2019 Redomestication.


SECTION 6.09 Restrictive Agreements. The Borrower will not, and will not permit
any Covered Subsidiary to, enter into, incur or permit to exist any agreement or
other arrangement that restricts or imposes any condition upon (a) the ability
of the Borrower or any Covered Subsidiary to create, incur or permit to exist
any Lien upon any of its assets to secure any Obligations, (b) the ability of
any Covered Subsidiary to pay dividends or other distributions with respect to
its Equity Interests or to make or repay loans or advances to the Borrower or
any Covered Subsidiary or (c) the ability of any Covered Subsidiary to Guarantee
Indebtedness of the Borrower; provided that (i) the foregoing shall not apply to
(A) restrictions and conditions imposed by law or by any Loan Document,
(B) restrictions and conditions existing on the date hereof identified on
Schedule 6.09 (but shall apply to any extension or renewal of, or any amendment
or modification expanding the scope of, any such restriction or condition), (C)
restrictions and conditions set forth in the Shareholder Agreement or the
Intellectual Property License Agreement as in effect on the Closing Date, (D) in
the case of any Covered Subsidiary that is not a Wholly-Owned Subsidiary,
restrictions and conditions imposed by its organizational documents or any
related joint venture, shareholder or similar agreement; provided that such
restrictions and conditions apply only to such Covered Subsidiary and to any
Equity Interests in such Covered Subsidiary, (E) restrictions and conditions
imposed by loan documents entered into in connection with the Non-Recourse Seed
Indebtedness; provided that any such restrictions and conditions apply solely to
the seed capital investments financed with such Non-Recourse Seed Indebtedness,
(F) restrictions and conditions under the Landmark Credit Agreement as in effect
on the Third Amendment Effective Date (but shall apply to any extension or
renewal of, or any amendment or modification expanding the scope of, any such
restriction or condition), (ii) clause (a) of the foregoing shall not apply to
(A) restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by Section 6.01 if such restrictions or conditions apply
only to the assets securing such Indebtedness or (B) customary provisions in
leases and other agreements restricting the assignment thereof and (iii) clause
(b) of the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of assets that is applicable only
to such assets and solely pending such sale; provided that such sale is
permitted hereunder.


56

--------------------------------------------------------------------------------





Notwithstanding the foregoing, and for the avoidance of doubt, this Section 6.09
shall not prohibit the transactions, agreements or arrangements effecting the
2019 Redomestication.


SECTION 6.10 Hedging Agreements. The Borrower will not, and will not permit any
Covered Subsidiary to, enter into any Hedging Agreement, except for Hedging
Agreements entered into (i) to hedge or mitigate risks to which the Borrower or
such Covered Subsidiary has actual exposure and (ii) not for speculative
purposes.


SECTION 6.11 [Reserved.]


SECTION 6.12 Financial Covenants. (a) The Borrower will not permit the Leverage
Ratio at the end of any fiscal quarter to exceed 3.00 to 1.00.


(b)The Borrower will not permit the Interest Coverage Ratio in respect of any
Test Period to be less than 4.00 to 1.00.


ARTICLE VII


Events of Default


If any of the following events (“Events of Default”) shall occur:
(a)the Borrower shall fail to pay any principal of any Loan or any reimbursement
obligation in respect of any LC Disbursement when and as the same shall become
due and payable;


(b)the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of three or more
Business Days;


(c)any representation or warranty made or deemed made by or on behalf of the
Borrower or any Covered Subsidiary in connection with the Borrowings hereunder,
in connection with any Loan Document or any amendment or modification thereof or
waiver thereunder, or in any report, certificate, financial statements or other
document furnished pursuant to or in connection with any Loan Document or any
amendment or modification thereof or waiver thereunder shall prove to have been
false or misleading in any material respect when so made, deemed made or
furnished;


(d)the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a), Section 5.03 (with respect to the
Borrower’s existence), the second sentence of Section 5.08, Section 5.09 or
Article VI;


(e)the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in clause
(a), (b) or (d) of this Article), and such failure shall continue unremedied for
a period of 30 days after notice thereof from the Agent or any Lender to the
Borrower (which notice will be given at the request of any Lender);


(f)the Borrower or any Covered Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable;


57

--------------------------------------------------------------------------------







(g)any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;


(h)an involuntary proceeding shall be commenced or an involuntary petition shall
be filed seeking (i) liquidation, reorganization or other relief in respect of
the Borrower or any Covered Subsidiary or its debts, or of a substantial part of
its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Covered Subsidiary or for a substantial part of its
assets, and, in any such case referred to in (i) or (ii) above, such proceeding
or petition shall continue undismissed for 60 days or an order or decree
approving or ordering any of the foregoing shall be entered;


(i)the Borrower or any Covered Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Covered Subsidiary or for a substantial
part of its assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors or (vi) take any action for the purpose of
effecting any of the foregoing;


(j)one or more judgments for the payment of money in an aggregate amount in
excess of $10,000,000 (net of insurance proceeds payable in respect thereto;
provided that the applicable insurance carriers have been notified of such
judgment and are not disputing liability with respect to the netted amount)
shall be rendered against the Borrower, any Covered Subsidiary or any
combination thereof and the same shall remain undischarged for a period of
30 consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of the Borrower or any Covered Subsidiary to enforce any such
judgment;


(k)an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect; or


(l)a Change in Control shall occur;


then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article ), and at any time thereafter
during the continuance of such event, the Agent may, and at the request of the
Required Lenders shall, by notice to the Borrower, take any of the following
actions, at the same or different times: (i) terminate the Commitments, and
thereupon the Commitments shall terminate immediately, (ii) declare the Loans
then outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest


58

--------------------------------------------------------------------------------





thereon and any unpaid accrued fees and all other obligations of the Borrower
accrued hereunder and under any other Loan Document, shall become forthwith due
and payable, and (iii) require the deposit of cash collateral in respect of LC
Exposure as provided in Section 2.04(j), in each case without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived by the Borrower, anything contained herein or in any other Loan
Document to the contrary notwithstanding; and in any event with respect to the
Borrower described in paragraph (h) or (i) above, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and any unpaid accrued fees and all other
obligations of the Borrower accrued hereunder and under any other Loan Document,
shall automatically become due and payable and the deposit of such cash
collateral in respect of LC Exposure shall automatically become due, in each
case without presentment, demand, protest or any other notice of any kind, all
of which are hereby expressly waived by the Borrower, anything contained herein
or in any other Loan Document to the contrary notwithstanding.
ARTICLE VIII
The Agent
Each of the Lenders and each Issuing Bank hereby irrevocably appoints the Agent
as its agent and authorizes the Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Agent by the terms hereof and the
other Loan Documents, together with such actions and powers as are reasonably
incidental thereto.
The bank serving as the Agent hereunder shall have the same rights and powers in
its capacity as a Lender or an Issuing Bank as any other Lender or Issuing Bank
and may exercise the same as though it were not the Agent, and such bank and its
Affiliates may accept deposits from, lend money to, act as the financial advisor
or in any other advisory capacity for and generally engage in any kind of
business with the Borrower or any Subsidiary or other Affiliate thereof as if it
were not the Agent hereunder and without any duty to account therefor to the
Lenders or Issuing Bank.
The Agent shall not have any duties or obligations except those expressly set
forth herein and in the other Loan Documents. Without limiting the generality of
the foregoing, (a) the Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated by the Loan Documents that the Agent is required to
exercise in writing as directed by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Agent shall believe
in good faith to be necessary, under the circumstances as provided in Section
9.08); provided that the Agent shall not be required to take any action that, in
its opinion, could expose the Agent to liability or be contrary to any Loan
Document or applicable law, and (c) except as expressly set forth herein, the
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Subsidiaries that is communicated to or obtained by the bank serving as Agent or
any of its Affiliates in any capacity. The Agent shall not be liable for any
action taken or not taken by it with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Agent shall believe in good faith to be necessary, under
the circumstances as provided in Section 9.08) or in the absence of its own
gross negligence or willful misconduct, as determined by a court of competent
jurisdiction by a final and non-appealable judgment. The Agent shall be deemed
not to have knowledge of any Default unless and until written notice thereof is
given to the Agent by the Borrower, a Lender or the Issuing Bank, and the Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any Loan Document, (ii) the contents of any certificate, report or
other document delivered hereunder or thereunder or in connection


59

--------------------------------------------------------------------------------





herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article IV or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Agent or satisfaction
of any condition that expressly refers to the matters described therein being
acceptable or satisfactory to the Agent. Notwithstanding anything herein to the
contrary, the Agent shall not have any liability arising from any confirmation
of the Credit Exposure or the component amounts thereof.
Nothing in this Agreement or any other Loan Document shall require the Agent or
any of its Related Parties to carry out any “know your customer” or other checks
in relation to any Person on behalf of any Lender and each Lender confirms to
the Agent that it is solely responsible for any such checks it is required to
carry out and that it may not rely on any statement in relation to such checks
made by the Agent or any of its Related Parties.
The Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed or sent or otherwise authenticated by the proper Person. The
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. The Agent may consult with legal counsel (who may
be counsel for the Borrower), independent accountants and other experts selected
by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.
The Agent may perform any and all its duties and exercise its rights and powers
hereunder or under any other Loan Documents by or through any one or more
sub-agents appointed by the Agent. The Agent and any such sub-agent may perform
any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Agent and any such sub-agent, and shall apply to their respective activities in
connection with any syndication of the credit facilities provided for herein as
well as activities as Agent.
Subject to the appointment and acceptance of a successor Agent as provided in
this paragraph, the Agent may resign at any time by notifying the Lenders, the
Issuing Banks and the Borrower. Upon any such resignation, the Required Lenders
shall have the right, with the consent of the Borrower (such consent not to be
unreasonably withheld or delayed), to appoint a successor. If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Agent gives notice of its
resignation, then the retiring Agent may, on behalf of the Lenders and the
Issuing Banks, appoint a successor Agent which shall be a bank with an office in
New York, New York, or an Affiliate of any such bank.
If the Person serving as Agent is a Defaulting Lender pursuant to clause (d) of
the definition thereof, the Required Lenders may, to the extent permitted by
applicable law, by notice in writing to the Borrower and such Person remove such
Person as Agent and, with the consent of the Borrower (such consent not to be
unreasonably withheld or delayed), appoint a successor. If no such successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.


60

--------------------------------------------------------------------------------





Upon the acceptance of its appointment as Agent hereunder by a successor, such
successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Agent, and the retiring or removed Agent
shall be discharged from its duties and obligations hereunder. The fees payable
by the Borrower to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the Agent’s resignation or removal hereunder, the provisions of this
Article and Section 9.03 shall continue in effect for the benefit of such
retiring Agent, its sub agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while it was acting
as Agent.
Each Lender further represents that it has, independently and without reliance
upon the Agent or any other Lender and based on such documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement as a Lender, and to make, acquire or hold Loans hereunder.
Each Lender shall, independently and without reliance upon the Agent or any
other Lender and based on such documents and information (which may contain
material, non-public information within the meaning of the United States
securities laws concerning the Borrower and its Affiliates) as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any related agreement or
any document furnished hereunder or thereunder and in deciding whether or to the
extent to which it will continue as a Lender or assign or otherwise transfer its
rights, interests and obligations hereunder.
The provisions of this Article are solely for the benefit of the Agent, the
Lenders and the Issuing Banks and the Borrower shall not have any rights as a
third party beneficiary of any such provisions.
ARTICLE IX
Miscellaneous
SECTION 9.01 Notices. (a) Except in the case of notices and other communications
expressly permitted to be given by telephone (and subject to paragraph (b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail, sent by telecopy or, where permitted herein, sent
by email, as follows:


(i)if to the Borrower, to it at BrightSphere Investment Group Inc., Attention
of: Dan Mahoney, Head of Finance (Telecopy No. (617) 369-7486);
email: dmahoney@bsig.com; with a copy to Richard Hart, Chief Legal Officer
(Telecopy No. (617) 369-7441 ); email: rhart@bsig.com;


(ii)if to the Agent, to it at Citibank, N.A., 1615 Brett Road, Building III, New
Castle, DE 19720, Attention of Bank Loan Syndications Department (Telecopy
No. (212) 994‑0961); email: GLAgentOfficeOps@citi.com with a copy to email:
ashley.morris@citi.com; and


(iii) if to a Lender, to it at its address (or telecopy number or email address)
set forth in its Administrative Questionnaire.


(b)Notices and other communications to the Lenders and Issuing Banks hereunder
may be delivered or furnished by electronic mail communications pursuant to
procedures approved by the Agent; provided that the foregoing shall not apply to
notices pursuant to Article II unless otherwise agreed by the Agent and the
applicable Lender or Issuing Bank, as the case may be. The Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.


61

--------------------------------------------------------------------------------







(c)Each of the Borrower and the Agent may change its address, telecopy number or
email address for notices and other communications hereunder by notice to the
other parties hereto. Each Lender may change its address, telecopy number or
email address for notices and other communications hereunder by notice to the
Borrower and the Agent. All notices and other communications given to any party
hereto in accordance with the provisions of this Agreement shall be deemed to
have been given on the date of receipt.


SECTION 9.02 Survival. All covenants, agreements, representations and warranties
made by the Borrower herein and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of this Agreement and the
making by the Lenders of the Loans, regardless of any investigation made by any
such other party or on its behalf, and notwithstanding that the Agent, or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any Loan is made, or continued or
converted hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement or any other Loan Document is outstanding and
unpaid and so long as the Commitments have not expired or terminated. The
provisions of Sections 2.13, 2.14, 2.15, 9.05 and 9.19 and Article VIII shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans, the expiration
or termination of the Commitments or the termination of this Agreement or any
provision hereof.


SECTION 9.03 Binding Effect. This Agreement shall become effective as provided
in the 2019 Assignment Agreement.


SECTION 9.04 Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of an Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Agent, the Issuing Banks and the Lenders) any legal or equitable right, remedy
or claim under or by reason of this Agreement.


(b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitments, participations in Letters of Credit and the Loans at the time owing
to it) with the prior written notice to and consent (such consent not to be
unreasonably withheld or unduly delayed) of:


(A)the Borrower (which consent shall be deemed to have been given unless the
Borrower objects to such assignment by written notice to the Agent within 10
Business Days after having received notice thereof); provided that (i) no
consent of the Borrower shall be required for an assignment to a Lender, an
Affiliate of a Lender, an Approved Fund or, if an Event of Default has occurred
and is continuing, any other assignee and (ii) any refusal by the Borrower


62

--------------------------------------------------------------------------------





to consent to a proposed assignment to a non-bank assignee that is primarily
engaged in Core Businesses and is a competitor of the Borrower will not be
deemed unreasonable;


(B)the Agent; and


(C)each Issuing Bank.


(ii)Assignments shall be subject to the following additional conditions:


(A)except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitments or Loans, the amount of the Commitments or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the Agent) shall
not be less than $5,000,000 and shall be an integral multiple of $1,000,000 in
excess thereof unless the Borrower otherwise consents; provided that no such
consent of the Borrower shall be required if an Event of Default under
clause clause (a), (b), (h) or (i) of Article VII has occurred and is
continuing;


(B)each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;


(C)the parties to each assignment shall execute and deliver to the Agent an
Assignment and Assumption, together with a processing and recordation fee of
$3,500 (for which the Borrower shall not be responsible); provided that the
Agent may, in its sole discretion, elect to waive such fee in the case of any
assignment; and


(D)the assignee, if it shall not be a Lender, shall deliver to the Agent an
Administrative Questionnaire.


For purposes of this Section 9.04(b), the term “Approved Fund” has the following
meaning:
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that manages a Lender.
(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(v)
of this Section, from and after the effective date specified in each Assignment
and Assumption the Eligible Assignee thereunder shall be a party hereto and, to
the extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.13, 2.14, 2.15 and 9.05). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.




63

--------------------------------------------------------------------------------





(iv) The Agent, acting for this purpose as a non-fiduciary agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, the Commitment of, and principal amount (and stated
interest) of the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive
absent manifest error, and the Borrower, the Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower,
any Issuing Bank and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.


(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Eligible Assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Agent shall accept such Assignment and Assumption and
record the information contained therein in the Register. No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph.


(c)Any Lender may, without the consent of the Borrower or the Agent sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitments and Loans owing to it); provided
that (A) such Lender’s obligations under this Agreement shall remain unchanged,
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (C) the Borrower, the Agent and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to Section
9.08(b) that affects such Participant. The Borrower agrees that each Participant
shall be entitled to the benefits of Sections 2.13, 2.14 and 2.15 (subject to
the requirements and limitations therein, including the requirements and
obligations of the Participant under Section 2.15(f) (it being understood that
the documentation required under Sections 2.15(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Section 2.16 as if it were an assignee under paragraph (b) of this Section; and
(B) shall not be entitled to receive any greater payment under Sections 2.13 or
2.15, with respect to any participation, than its participating Lender would
have been entitled to receive, except to the extent such entitlement to receive
a greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 9.08 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.16 as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under this Agreement (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register to any Person (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans or its other obligations under any Loan Document) except to
the extent that such disclosure is necessary to


64

--------------------------------------------------------------------------------





establish that such Commitment, Loan or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Agent (in its capacity as administrative agent) shall have no responsibility for
maintaining a Participant Register.


(d)Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank, and this Section shall not apply to any such pledge or assignment of a
security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.


SECTION 9.05 Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Agent and its
Affiliates, including the reasonable fees, charges and disbursements of counsel
for the Agent, in connection with the preparation, execution, delivery and
administration of this Agreement or any amendments, modifications or waivers of
the provisions hereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), (ii) all reasonable out-of-pocket expenses
incurred by an Issuing Bank in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for payment thereunder and
(iii) all reasonable out-of-pocket expenses incurred by the Agent, an Issuing
Bank or any Lender, including the fees, charges and disbursements of any counsel
for the Agent or any Lender, in connection with the enforcement or protection of
its rights in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any negotiations associated with a workout or restructuring in
respect of such Loans or Letters of Credit.


(b)The Borrower shall indemnify the Agent, each Issuing Bank and each Lender,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities, penalties and related expenses,
including the fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the preparation, execution, delivery and
administration of this Agreement, the other Loan Documents or any agreement or
instrument contemplated hereby, the performance by the parties hereto of their
respective obligations hereunder or under any other Loan Document or the
consummation of the Transactions or any other transactions contemplated hereby
or thereby, (ii) any Loan, Letter of Credit or the use of the proceeds therefrom
(including any refusal by any Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and non-appealable
judgment to have resulted (i) from the gross negligence or willful misconduct of
such Indemnitee or (ii) such Indemnitee’s breach of its obligations under this
Agreement or the other Loan Documents. This Section


65

--------------------------------------------------------------------------------





9.05(b) shall not apply with respect to Taxes other than any Taxes that
represent losses or damages arising from any non-Tax claim.


(c)To the extent that the Borrower fails to pay any amount required to be paid
by it to the Agent or an Issuing Bank under paragraph (a) or (b) of this
Section, each Lender severally agrees to pay to the Agent or such Issuing Bank,
such Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Agent or such Issuing Bank in its capacity as such. For purposes of
this Section, a Lender’s “pro rata share” shall be determined based upon its
share of the sum of the total Credit Exposures and unused Commitments at the
time.


(d)To the extent permitted by applicable law, each party hereto agrees that it
shall not assert, and hereby waives, any claim against any Person (including any
Indemnitee), on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof, provided that, nothing in this paragraph (d)
shall relieve the Borrower of any obligation it may have to indemnify an
Indemnitee against special, indirect, consequential or punitive damages asserted
against such Indemnitee by a third party.


(e)All amounts due under this Section shall be payable not later than 10 days
after written demand therefor.


(f)No Indemnitee shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or any other Loan Document or the transactions
contemplated hereby or thereby, except to the extent that such damages are
determined by a court of competent jurisdiction by final and non-appealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.


SECTION 9.06 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower against
any of and all the obligations of the Borrower now or hereafter existing under
this Agreement held by such Lender, regardless of whether such Lender shall have
made any demand under this Agreement and although such obligations may be
unmatured. The rights of each Lender under this Section are in addition to other
rights and remedies (including other rights of setoff) which such Lender may
have. Each Lender agrees to notify the Borrower and the Agent promptly after any
such setoff and application to the extent permitted by law.


SECTION 9.07 Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW
YORK.


SECTION 9.08 Waivers; Amendment. (a) No failure or delay of the Agent, any
Issuing Bank or any Lender in exercising any power or right hereunder or under
any other Loan Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or


66

--------------------------------------------------------------------------------





discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Agent and the Lenders hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or any
other Loan Document or consent to any departure by the Borrower therefrom shall
in any event be effective unless the same shall be permitted by paragraph (b)
below, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. No notice or demand on the
Borrower in any case shall entitle the Borrower to any other or further notice
or demand in similar or other circumstances. Without limiting the generality of
the foregoing, the making of a Loan shall not be construed as a waiver of any
Default, regardless of whether the Agent or any Lender may have had notice or
knowledge of such Default at the time.


(b)Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrower and the Required Lenders or by the Borrower and the Agent with the
consent of the Required Lenders; provided that no such agreement shall
(i) increase the Commitment of any Lender without the written consent of such
Lender, (ii) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby, (iii) postpone the
scheduled date of payment of the principal amount of any Loan or LC
Disbursement, or any interest thereon, or any fees payable hereunder, or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
of expiration of any Commitment without the written consent of each Lender
affected thereby, (iv) change Section 2.12(c) or 2.16(b) in a manner that would
alter the pro rata sharing of payments required thereby, without the written
consent of each Lender, (v) change any of the provisions of this Section or the
definition of “Required Lenders” or any other provision hereof or of any other
Loan Document specifying the number or percentage of Lenders required to waive,
amend or modify any rights hereunder or make any determination or grant any
consent hereunder, without the written consent of each Lender; provided further
that no such agreement shall amend, modify or otherwise affect the rights or
duties of the Agent or any Issuing Bank hereunder without the prior written
consent of the Agent or such Issuing Bank, as applicable. Notwithstanding the
foregoing, (1) no consent with respect to any amendment, waiver or other
modification of this Agreement or any other Loan Document shall be required of
any Defaulting Lender, except with respect to any amendment, waiver or other
modification referred to in clause (i), (ii) or (iii) of the first proviso of
this paragraph and then only in the event such Defaulting Lender shall be
affected by such amendment, waiver or other modification and (2) any provision
of this Agreement may be amended by an agreement in writing entered into by the
Borrower and the Agent to cure any ambiguity, omission, mistake, defect or
inconsistency so long as, in each case, the Lenders shall have received at least
five Business Days prior written notice thereof and the Agent shall not have
received, within five Business Days of the date of such notice to the Lenders, a
written notice from the Required Lenders stating that the Required Lenders
object to such amendment.


SECTION 9.09 No Fiduciary Relationship. The Borrower, on behalf of itself and
the Covered Subsidiaries, agrees that in connection with all aspects of the
transactions contemplated hereby and any communications in connection therewith,
the Borrower, the Covered Subsidiaries and their Affiliates, on the one hand,
and the Agent, the Lenders and their Affiliates, on the other hand, will have a
business relationship that does not create, by implication or otherwise, any
fiduciary duty on the part of the Agent, the Lenders or their Affiliates, and no
such duty will be deemed to have arisen in connection with any such transactions
or communications.




67

--------------------------------------------------------------------------------





The Agent, each Issuing Bank, each Lender and their affiliates, may have
economic interests that conflict with those of the Borrower. The Borrower
acknowledges and agrees that (i) the transactions contemplated by this Agreement
and the related documents are arm’s-length commercial transactions between the
Agent, the Issuing Banks and the Lenders, on the one hand, and the Borrower, on
the other, (ii) in connection therewith and with the process leading to such
transaction the Agent, each of the Issuing Banks and each of the Lenders is
acting solely as a principal and not the agent or fiduciary of the Borrower, its
management, stockholders, creditors or any other person, (iii) the Agent, the
Issuing Banks and the Lenders have not assumed an advisory or fiduciary
responsibility in favor of the Borrower with respect to the transactions
contemplated hereby or the process leading thereto (irrespective of whether the
Agent, any Issuing Bank, any Lender or any of their affiliates has advised or is
currently advising the Borrower on other matters) or any other obligation to the
Borrower except the obligations expressly set forth in this Agreement or the
related documents and (iv) the Borrower has consulted its own legal and
financial advisors to the extent it deemed appropriate. The Borrower further
acknowledges and agrees that it is responsible for making its own independent
judgment with respect to such transactions and the process leading thereto. The
Borrower agrees that it will not claim that the Agent, any Issuing Bank, or any
Lender has rendered advisory services of any nature or respect, or owes a
fiduciary or similar duty to the Borrower, in connection with such transaction
or the process leading thereto.
SECTION 9.10 Entire Agreement. This Agreement, the other Loan Documents and any
separate letter agreements with respect to fees constitute the entire contract
among the parties relative to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof.


SECTION 9.11 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


SECTION 9.12 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.


SECTION 9.13 Counterparts. This Agreement may be executed in two or more
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract, and shall become effective as provided in
Section 9.03.


SECTION 9.14 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.


68

--------------------------------------------------------------------------------







SECTION 9.15 Jurisdiction; Consent to Service of Process. (a) The Borrower
hereby irrevocably and unconditionally submits, for itself and its property, to
the exclusive jurisdiction of any New York State court and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or the other Loan Documents, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that the Agent or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or the other Loan Documents against the Borrower or its properties in the courts
of any jurisdiction.


(b)The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or the other Loan Documents in any New York
State or Federal court. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.


(c)The Borrower hereby irrevocably designates, appoints and empowers
BrightSphere Inc. (the “Process Agent”), with offices on the date hereof at 200
Clarendon Street, 53rd Floor, Boston, MA 02116, as its designee, appointee and
agent to receive, accept and acknowledge for and on its behalf, and in respect
of its property, service of any and all legal process, summons, notices and
documents that may be served in any such action or proceeding arising out of or
relating to this Agreement or any other Loan Document. Such service may be made
by mailing or delivering a copy of such process to the Borrower in care of the
Process Agent (or any successor thereto, as the case may be) at such Process
Agent’s above address (or the address of any successor thereto, as the case may
be), and the Borrower hereby irrevocably authorizes and directs the Process
Agent (and any successor thereto) to accept such service on its behalf. If for
any reason such designee, appointee and agent shall cease to be available to act
as such, the Borrower agrees to designate a new designee, appointee and agent in
New York City on the terms and for the purposes of this provision reasonably
satisfactory to Agent, and further shall at all times maintain an agent for
service of process in the United States of America, so long as there shall be
outstanding any Obligations. The Borrower shall give notice to the Agent of any
such appointment of successor agents for service of process, and shall obtain
from each successor agent a letter of acceptance of appointment and promptly
deliver the same to the Agent.


(d)Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01 or, in the case of service of
process against the Borrower, as specified in paragraph (c) of this Section
9.15. Nothing in this Agreement will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.


SECTION 9.16 Confidentiality. (a) Each of the Agent and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (i) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors on
a “need to know” basis (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent requested by any regulatory authority having jurisdiction over such Agent
or


69

--------------------------------------------------------------------------------





Lender, (iii) to the extent required by applicable laws or regulations or by any
subpoena or similar legal process, (iv) to any other party to this Agreement,
(v) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement, the other Loan Documents or the
enforcement of rights hereunder or thereunder, (vi) subject to an agreement
containing provisions substantially the same as those of this Section, to
(A) any permitted assignee of or Participant in, or any prospective permitted
assignee of or Participant in, any of its rights or obligations under this
Agreement or (B) any actual or prospective counterparty (or its advisors) to any
swap or derivative transaction relating to the Borrower and its obligations,
(vii) with the consent of the Borrower or (viii) to the extent such Information
(A) becomes publicly available other than as a result of a breach of this
Section or (B) becomes available to the Agent or any Lender on a nonconfidential
basis from a source other than the Borrower. For the purposes of this Section,
“Information” means all information received from the Borrower or any Subsidiary
relating to the Borrower or such Subsidiary or its or their business, other than
any such information that is available to the Agent or any Lender on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. In addition, the Agent and the Lenders may disclose
the existence of this Agreement and information (other than fees) about this
Agreement to market data collectors, similar service providers to the lending
industry and service providers to the Agent and the Lenders in connection with
the administration of this Agreement, any other Loan Document, and the
Commitments.


(b)Each transferee shall be deemed, by accepting any assignment or participation
hereunder, to have agreed to be bound by this Section 9.16.


SECTION 9.17 Electronic Communications. The Borrower hereby agrees that, unless
otherwise requested by the Agent, it will provide to the Agent all information,
documents and other materials that it is obligated to furnish to the Agent
pursuant to Section 5.01(a), (b) and (e) (the “Communications”) by transmitting
the Communications in an electronic/soft medium (provided such Communications
contain any required signatures) in a format reasonably acceptable to the Agent
to oploanswebadmin@citigroup.com (or such other e-mail address as shall be
designated by the Agent from time to time); provided, that any delay or failure
to comply with the requirements of this Section 9.17 shall not constitute a
Default or an Event of Default hereunder, it being understood that this Section
9.17 shall not extend the dates by which the Borrower is required to deliver to
the Agent the information, documents and other materials required to be
delivered pursuant to Section 5.04(a), (b) and (e). The Borrower further agrees
that the Agent may make the Communications available to the Lenders by posting
the Communications on DebtDomain or a substantially similar electronic
transmission system, access to which is controlled by the Agent (the
“Platform”). The Platform is provided “as is” and “as available”. The Agent
Parties (as defined below) do not warrant the accuracy or completeness of the
Communications or the adequacy of the Platform and expressly disclaim liability
for errors or omissions in the Communications. No warranty of any kind, express,
implied or statutory, including any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by the Agent Parties in connection with
the Communications or the Platform. In no event shall the Agent or any of its
Affiliates or any of their respective officers, directors, employees, agents,
advisors or representatives (collectively, “Agent Parties”) have any liability
to the Borrower, any Lender or any other Person or entity for damages of any
kind, including direct or indirect, special, incidental or consequential
damages, losses or expenses (whether in tort, contract or otherwise) arising out
of the Borrower’s or the Agent’s transmission of Communications through the
Internet, except to the extent the liability of any Agent Party is found in a
final, nonappealable judgment by a court of competent jurisdiction to have
resulted primarily from the gross negligence or wilful misconduct of, or breach
of this Agreement by, such Agent Party


70

--------------------------------------------------------------------------------







SECTION 9.18 USA Patriot Act. Each Lender that is subject to Section 326 of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
hereby notifies the Borrower that pursuant to the requirements of the USA
PATRIOT Act it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the USA PATRIOT Act.


SECTION 9.19 Judgment Currency. (a) If, for the purpose of obtaining judgment in
any court, it is necessary to convert a sum owing hereunder in one currency into
another currency, each party hereto agrees, to the fullest extent that it may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures in the relevant jurisdiction the first
currency could be purchased with such other currency on the Business Day
immediately preceding the day on which final judgment is given.


(b)The obligations of the Borrower in respect of any sum due to any party hereto
or any holder of any obligation owing hereunder (the “Applicable Creditor”)
shall, notwithstanding any judgment in a currency (the “Judgment Currency”)
other than US Dollars (the “Agreement Currency”), be discharged only to the
extent that, on the Business Day following receipt by the Applicable Creditor of
any sum adjudged to be so due in the Judgment Currency, the Applicable Creditor
may in accordance with normal banking procedures in the relevant jurisdiction
purchase the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency that may be so purchased is less than the sum originally due
to the Applicable Creditor in the Agreement Currency, the Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss. The obligations of the Borrower under
this Section shall survive the termination of this Agreement and the payment of
all other amounts owing hereunder.


SECTION 9.20 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among the parties hereto,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:


(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and


(b)the effects of any Bail-in Action on any such liability, including, if
applicable:


(i)a reduction in full or in part or cancellation of any such liability;


(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or


(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.


71

--------------------------------------------------------------------------------







The following terms shall for purposes of this Section 9.20 have the meanings
set forth below:
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any member state of the European Union, Iceland,
Liechtenstein and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
[Remainder of Page Intentionally Left Blank]




72